EX-10 4 exhibit102.htm Master Lease JER/NHP

EXHIBIT 10.2





MASTER LEASE


Between

JER/NHP SENIOR LIVING ACQUISITION, LLC

,
a Delaware limited liability company;

JER/NHP SENIOR LIVING TEXAS, L.P.,
a Texas limited partnership;

JER/NHP SENIOR LIVING WISCONSIN, LLC,
a Delaware limited liability company; and

JER/NHP SENIOR LIVING KANSAS, INC.,
a Kansas corporation

collectively as “Landlord”



and



ALS LEASING, INC.,
a Delaware corporation; and

ASSISTED LIVING PROPERTIES, INC.,
a Kansas corporation

collectively as “Tenant”





Dated: April 9, 2002






--------------------------------------------------------------------------------







TABLE OF CONTENTS

1.



Term

2

2.



Rent

2



2.1

Initial Term Minimum Rent

2



2.2

Landlord's Investment; Rent Adjustments

3



2.3

Renewal Term Minimum Rent

3



2.4

Rent Caps and Floors

4



2.5

Manlius Rent

4



2.6

Payment Terms

6



2.7

Absolute Net Lease

6

3.



Late Charges

6

4.



Security Deposit; Collateral for Lease Obligations

6

5.



Taxes and Other Charges

7



5.1

Tenant's Obligation

7



5.2

Protests

8



5.3

Tax Impound and Escrow

8

6.



Insurance

9



6.1

Requirements

9



6.2

Exceptions to Insurance Requirements

11



6.3

Reimbursement of Landlord's Insurance Costs

11



6.4

Determination of Commercial Reasonableness

11

7.



Use, Regulatory Compliance and Preservation of Business

12



7.1

Permitted Use; Qualified Care

12



7.2

Regulatory Compliance

12



7.3

Preservation of Business

13



7.4

Coverage Ratio

14

8.



Acceptance, Maintenance, Upgrade, Alteration and Environmental

14



8.1

Acceptance "AS IS"; No Liens

14



8.2

Tenant's Maintenance Obligations

14



8.3

Upgrade Expenditures

14



8.4

Alterations by Tenant

15



-i-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)

8.5

Hazardous Materials

16

9.



Tenant Property and Security Interest; Landlord Personal Property

17



9.1

Tenant Property

17



9.2

Landlord's Security Interest and Financing Statements

17



9.3

Landlord Personal Property

18

10.



Financial, Management and Regulatory Reports

18

11.



Representations and Warranties

19



11.1

By Landlord

19



11.2

By Tenant

19

12.



Events of Default

21

13.



Remedies

22



13.1

General

23



13.2

Tenant Repurchase/Receivership

23



13.3

Remedies Cumulative; No Waiver

24



13.4

Performance of Tenant's Obligations

24

14.



Provisions on Termination

24



14.1

Surrender of Possession

24



14.2

Removal of Tenant Personal Property

25



14.3

Management of Premises

25



14.4

Holding Over

26



14.5

Survival

26

15.



Certain Landlord Rights

26



15.1

Entry and Examination of Records

26



15.2

Grant Liens; Change in Zoning

26



15.3

Subordination, Attornment and Nondisturbance

26



15.4

Estoppel Certificates

27



15.5

Conveyance Release

27

16.



Assignment and Subletting

27

17.



Damage by Fire or Other Casualty

28

18.



Condemnation

28



-ii-

--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)


19.



Indemnification

28

20.



Attorneys Fees; Disputes

29

21.



Notices

29

22.



Miscellaneous

30

23.



Wisconsin Purchase Facilities

31



23.1

Tenant Purchase Option

31



23.2

Landlord Disposition Rights

32



23.3

Adjustment to Landlord's Investment

32

24.



Quiet Enjoyment

33

25.



Landlord Maintenance Obligation

33

 

25.1

Maintenance Contractors

33

 

25.2

Request for Service

33

 

25.3

Costs and Expenses

33

 

25.4

Report on Activities

33

 

25.5

Transition

34

26.



Advisory Fee

34



-iii-

--------------------------------------------------------------------------------




EXHIBITS AND SCHEDULES:

EXHIBIT A     LEGAL DESCRIPTIONS

EXHIBIT B     LANDLORD PERSONAL PROPERTY

EXHIBIT C      FAIR MARKET VALUE

EXHIBIT D     PERMITTED EXCEPTIONS

EXHIBIT E     CERTAIN DEFINITIONS

EXHIBIT F     FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

SCHEDULE 1A     LANDLORD ENTITIES

SCHEDULE 1B      TENANT ENTITIES

SCHEDULE 2     FACILITY INFORMATION:
          BUSINESS, BEDS, TRADENAMES, ETC.

SCHEDULE 3     EXCEPTIONS TO INSURANCE REQUIREMENTS

SCHEDULE 4      EXISTING FACILITIES EXEMPT FROM RADIUS RESTRICTION

SCHEDULE 5     EXCEPTIONS TO TENANT'S REPRESENTATIONS AND WARRANTIES

SCHEDULE 6     INITIAL CAPITAL EXPENDITURE ITEMS

SCHEDULE 7     WISCONSIN PURCHASE FACILITIES

SCHEDULE 8     MANLIUS FINANCING DOCUMENTS





--------------------------------------------------------------------------------


MASTER LEASE

(Meditrust Pool)

     This “Master Lease” is entered into effective as of April 9, 2002 (the
“Effective Date”) among the Entities Listed on Schedule 1A (collectively,
“Landlord”), and ALS Leasing, Inc., a Delaware corporation (“ALS Leasing”), and
Assisted Living Properties, Inc., a Kansas corporation (“ALP” and, collectively
with ALS Leasing, “Tenant”), for the respective real properties and improvements
thereon (collectively, the “Facilities”) as set forth on Schedules 1A and 1B and
as legally described on Exhibit A and the “Landlord Personal Property”
associated therewith as described in Exhibit B or as may be acquired after the
Effective Date (collectively, the “Premises”), each used as a licensed
healthcare facility of the type described on Schedule 2 (individually as so
utilized, and collectively, the “Business”). Landlord and Tenant have also
concurrently entered into a Letter of Credit Agreement (the “LC Agreement”)
pursuant to which Tenant shall provide certain collateral to Landlord for the
performance of its obligations under this Master Lease. Pursuant to its
concurrent Guaranty of Master Lease and Letter of Credit Agreement (the
“Guaranty”), Alterra Healthcare Corporation, a Delaware corporation
(“Guarantor”), has guaranteed Tenant's obligations hereunder. In consideration
of the mutual covenants, conditions and agreements set forth herein, Landlord
hereby leases the Premises to Tenant for the Term upon the terms and conditions
provided below. Certain capitalized terms used in this Master Lease are defined
on Exhibit E.

RECOGNITION OF INDIVISIBLE MASTER LEASE;
IRREVOCABLE WAIVER OF CERTAIN RIGHTS

     Tenant and Guarantor each acknowledge and agree that this Master Lease
constitutes a single, indivisible lease of the entire Premises, and the Premises
constitutes a single economic unit. The Minimum Rent, other Rent payable
hereunder and all other provisions contained herein have been negotiated and
agreed upon based on the intent to lease the entirety of the Premises as a
single and inseparable transaction, and such Minimum Rent, other Rent and other
provisions would have been materially different had the parties intended to
enter into separate leases or a divisible lease. Any Event of Default under this
Master Lease shall constitute an Event of Default as to the entire Premises.

     Tenant and Guarantor each further acknowledge and agree that Landlord is
entering into this Master Lease as an accommodation to Tenant and Guarantor.
Each of the entities comprising Tenant and Guarantor, in order to induce
Landlord to enter into this Master Lease, to the extent permitted by law:

     A.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that the statements set forth in the preceding paragraphs of this
Section are true, correct and complete;

     B.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that this Master Lease is a new and de novo lease, separate and
distinct from any other lease between any of the entities comprising Tenant and
any of the entities comprising Landlord that may have existed prior to the date
hereof;


-1-

--------------------------------------------------------------------------------



     C.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that this Master Lease is a single lease pursuant to which the
collective Premises are demised as a whole to Tenant;

     D.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that if, notwithstanding the provisions of this Section, this
Master Lease were to be determined or found to be in any proceeding, action or
arbitration under state or federal bankruptcy, insolvency, debtor-relief or
other applicable laws to constitute multiple leases demising multiple
properties, such multiple leases could not, by the debtor, trustee, or any other
party, be selectively or individually assumed, rejected or assigned;

     E.        Forever knowingly waives and relinquishes any and all rights
under or benefits of the provisions of the Federal Bankruptcy Code Section 365
(11 U.S.C. § 365), or any successor or replacement thereof or any analogous
state law, to selectively or individually assume, reject or assign the multiple
leases comprising this Master Lease following a determination or finding in the
nature of that described in the foregoing Section D.

     1.        Term. The “Term” of this Master Lease is the Initial Term plus
all Renewal Terms, and a “Lease Year” is the twelve (12) month period commencing
on January 1st of each year of the Term. The “Initial Term” commences on April
10, 2002 and ends on December 31, 2020, and may be extended for two (2) separate
“Renewal Terms” of ten (10) years each if: (a) not more than thirty (30) days
before or after the date that is fifteen (15) months prior to the end of the
then current Term, Tenant delivers to Landlord written notice (a “Rent
Determination Notice”) that Tenant desires to determine the applicable Minimum
Rent for a subsequent Renewal Term pursuant to the provisions of Section 2.3
below for the purpose of evaluating whether Tenant desires to exercise its right
to extend the then current Term for one (1) Renewal Term, (b) on or prior to the
date that is twelve (12) months prior to the end of the then current Term,
Tenant delivers to Landlord written notice (a “Renewal Notice”), which shall be
irrevocable by Tenant, stating that it desires to exercise its right to extend
this Master Lease for one (1) Renewal Term; (c) there is no Event of Default on
the date Landlord receives the Rent Determination Notice (the “Exercise Date”),
the date Landlord receives the Renewal Notice or on the last day of the then
current Term; and (d) the Minimum Rent for the Renewal Term is determined
pursuant to Section 2.3 on or before the date that is twelve (12) months prior
to the end of the then current Term.

     2.        Rent. During the Term, Tenant shall pay Landlord “Rent”
consisting of “Minimum Rent” determined as provided in this Section 2 and such
other sums as may be described in this Master Lease as Rent. The monthly Minimum
Rent for any month that begins or ends on other than the first or last day of a
calendar month, and the annual Minimum Rent for any Lease Year that begins on
other than the fist day of a Lease Year, shall be prorated based on actual days
elapsed.


-2-

--------------------------------------------------------------------------------



           2.1        Initial Term Minimum Rent. During the Initial Term,
“Minimum Rent” per Lease Year is equal to Landlord's Investment (as defined
below) multiplied by the Initial Term Applicable Rate. The “Initial Term
Applicable Rate” for each Lease Year (or portion thereof) shall be (a) the
Initial Term Base Rate (as defined below) for the portion of the Lease Year from
the Effective Date to December 31, 2002, (b) the Initial Term Base Rate plus the
CPI Increase (as defined below), not to exceed 30/100ths of one percent (.30%),
for the first (1st) Lease Year, (c) the Initial Term Applicable Rate in effect
in the immediately preceding Lease Year plus the CPI Increase, not to exceed
30/100ths of one percent (.30%), for the second (2nd through the fourth (4th)
Lease Years, and (d) the Initial Term Applicable Rate in effect in the
immediately preceding Lease Year plus the CPI Increase, not to exceed 25/100ths
of one percent (.25%), for the fifth (5th) Lease Year and each Lease Year
thereafter during the Initial Term. The “Initial Term Base Rate” shall be equal
to eleven and one-half percent (11.5%). The “CPI Increase” shall be calculated
annually by comparing the CPI (as defined below) in effect on the first calendar
day of the immediately preceding Lease Year (or calendar year with respect to
the first (1st) full Lease Year) to the first calendar day of the then current
Lease Year and multiplying by three (3). The “CPI” shall mean the Consumer Price
Index for All Urban Wage Earners and Clerical Workers, United States Average,
Subgroup “All Items” (1982 - 1984 = 100), as published by the United States
Department of Labor, Bureau of Labor Statistics, or similar index if the same
becomes unavailable

           2.2        Landlord's Investment; Rent Adjustments.

           (a)        “Landlord's Investment” in the Premises, shall mean
Ninety-Six Million Four Hundred Forty-Four Thousand Seven Hundred Ninety-Two
Dollars ($96,444,792), which includes the outstanding principal amount of the
Manlius Financing on the Effective Date, and includes as of the Effective Date
the amount of One Million Five Hundred Sixty-Seven Thousand Two Hundred
Twenty-Two Dollars ($1,567,222) representing the sums payable pursuant to
Section 26, plus, as of the date of such funding, the amount of Two Million
Dollars ($2,000,000) which may be funded by Landlord into the CapEx Reserve or
otherwise made available to Tenant pursuant to Section 8.3, plus any amount for
Alterations advanced by Landlord pursuant to Section 8.4, plus any amount
elected to be added by Landlord pursuant to Section 13.4, plus any other amount
that, in accordance with any other term of provision of this Master Lease, is to
be added to Landlord's Investment, and minus any net award paid to Landlord for
a Partial Taking pursuant to Section 18, minus any amounts to be subtracted
therefrom as a result of the sale or other disposition of any of the Wisconsin
Facilities pursuant to Section 23.3, minus any other net capital proceeds
received by Landlord for any portion of the Premises sold or conveyed, including
any portion of the Premises as to which Tenant acquires title pursuant to the
operation of the Put set forth in Section 13.2 or otherwise, as to any portion
of the Premises for which this Master Lease is terminated during the Term in
accordance with its terms, and minus any other amount that, in accordance with
any other term of provision of this Master Lease, is to be subtracted from
Landlord's Investment.

           (b)        Concurrently with any increase or decrease in Landlord's
Investment during the Term as described in Section 2.2(a), the Minimum Rent then
due and payable for the balance of the applicable Lease Year and Term shall be
recalculated and reset based on the adjusted Landlord's Investment.


-3-

--------------------------------------------------------------------------------



           2.3        Renewal Term Minimum Rent. To establish a fair market
Minimum Rent for the Premises during the Renewal Terms, the Minimum Rent for
each Renewal Term shall be reset and expressed as an annual amount equal to the
product of: (a) Landlord's Investment in the Premises on the Exercise Date for
such Renewal Term (provided that, if the “Fair Market Value” of the Premises on
such Exercise Date as established pursuant to Exhibit C, is greater than the
then Landlord's Investment, such Landlord's Investment shall be adjusted for
purposes of this Master Lease to be equal to such Fair Market Value), and
(b) the Renewal Term Applicable Rate. The “Renewal Term Applicable Rate” for
each Lease Year shall be (i) the Renewal Term Base Rate for the first (1st)
Lease Year of each Renewal Term, and (ii) the Renewal Term Applicable Rate in
effect in the immediately preceding Lease Year plus the CPI Increase, not to
exceed 25/100ths of one percent (.25%), for the second (2nd) Lease Year and each
other Lease Year of each Renewal Term. The “Renewal Term Base Rate” in each
Renewal Term shall be a percentage equal to Six Hundred Twenty-Nine (629) basis
points over the 10-Year U.S. Treasury Rate in effect on the applicable Exercise
Date.

           2.4        Rent Caps and Floors.

           (a)        Notwithstanding any of the other terms of this Master
Lease, in no event shall the Minimum Rent in the first (1st) Lease Year of any
Renewal Term exceed one hundred twenty-five percent (125%) of the Minimum Rent
due for the last Lease Year of the Initial Term or preceding Renewal Term, as
applicable.

           (b)        Notwithstanding any of the other terms of this Master
Lease, in no event shall the Minimum Rent in the first (1st) Lease Year of any
Renewal term be less than one hundred percent (100%) of the Minimum Rent due for
the last Lease Year of the Initial Term or preceding Renewal Term, as
applicable.

           2.5        Manlius Rent.

           (a)        Tenant acknowledges that, in connection with Landlord's
acquisition of the Manlius Facility, Tenant has requested that Landlord assume
the Manlius Financing. In consideration thereof, and as additional Rent payable
hereunder, Tenant shall pay as and when due and prior to any delinquency and
without incurring or causing the accrual of any penalty, late charge or default
interest in connection therewith, the Manlius Debt Service. Tenant shall pay the
Manlius Debt Service to the entities, and in the manner, required by the Manlius
Financing Documents. Without limitation of any other provision contained in this
Master Lease or in any of the Manlius Financing Documents, Tenant further
covenants and agrees to fully perform and discharge, at the times and in the
manner required thereunder, all of the undertakings, obligations and
responsibilities of the borrower under the Manlius Financing Documents,
including all reporting, regulatory, indemnity, environmental and maintenance
(subject to Landlord's obligations, if any, under Section 25) requirements. At
no cost or expense to itself, Landlord will reasonably cooperate with Tenant to
fulfill any reporting or similar requirements under the Manlius Financing
Documents that could not reasonably be performed by Tenant in the absence of
such cooperation and will perform all obligations under the Manlius Financing
Documents that could only be performed by Landlord, which are limited to (i) the
requirement that Landlord remain in good standing and not dissolve its existence
and (ii) the requirement that Landlord not willfully cause any default under the
Manlius Financing Documents. The amounts actually paid by Tenant and received by
the appropriate payee during any calendar month for Manlius Debt Service
(excluding any penalty, late charge or default interest) shall be credited
against the amount of Minimum Rent payable by Tenant in such month, provided
that (y) no Event of Default is then continuing, and (z) the amount of such
credit shall not, in any event, exceed Landlord's yield under this Master Lease
on the principal amount of the Manlius Financing assumed by Landlord. Without in
any way limiting Tenant's obligations to make such payments in accordance with
this Section 2.5, if at any time any payment of Manlius Debt Service is not paid
when due, Tenant shall provide immediate written notice to Landlord of such
nonpayment. Tenant shall from time to time upon reasonable advance request of
Landlord provide to Landlord evidence of payments of Manlius Debt Service or
otherwise made in connection with the Manlius Financing.


-4-

--------------------------------------------------------------------------------



           (b)        Except to the extent provided to the contrary in the
immediately succeeding sentence, Landlord will pay to the Persons entitled
thereto the outstanding principal amount of the Manlius Financing at the
scheduled maturity thereof, provided that Tenant shall remain responsible for
and shall pay when due all other amounts constituting Manlius Debt Service or
otherwise owed in connection with the Manlius Financing and which are to be paid
at such scheduled maturity. Notwithstanding the foregoing, in the event that the
maturity of the Manlius Financing is accelerated due to a default by Tenant or
any Affiliate of Tenant thereunder or for any other reason except a default by
Landlord in connection with such maturity or otherwise under the Manlius
Financing Documents, Tenant shall be responsible for and shall pay the
outstanding principal amount of the Manlius Financing when due, and all other
amounts constituting Manlius Debt Service or otherwise owed in connection with
the Manlius Financing and which are to be paid at such time. In the event that
Landlord willfully causes or creates any default under the Manlius Financing
Documents resulting in any acceleration thereunder or any penalty, late charge
or default interest, Landlord shall be responsible for and shall pay all
amounts, costs and expenses due under the Manlius Financing Documents on account
of such default, including without limitation all penalties, late charges,
default interest, principal, interest and increased Taxes.

           (c)        During the continuance of any Event of Default or any
default or breach by Tenant or any Affiliate of Tenant under the Manlius
Financing Documents after expiration of any period expressly provided for
notice, cure or both, Landlord may (i) in Landlord's sole and absolute
discretion, require Tenant to pay, in whole or in part, all outstanding
principal of and other amounts then due on or in connection with the Manlius
Financing, or (ii) in its sole and absolute discretion, but shall be under no
obligation to Tenant to, (A) prepay, in whole or in part, all outstanding
principal of and other amounts then due on or in connection with the Manlius
Financing, or (B) make any payment of, or due on or in connection with, the
Manlius Debt Service. Any amount paid by Landlord pursuant to Section 2.5(c)(ii)
shall be treated in accordance with Section 13.4. Landlord agrees that, except
during the continuance of any Event of Default or any default or breach by
Tenant or any Affiliate of Tenant under the Manlius Financing Documents after
expiration of any period expressly provided for notice, cure or both, it shall
not prepay, nor shall it require Tenant to prepay before scheduled maturity, in
whole or in part, the outstanding principal amount of the Manlius Financing.

           (d)        Notwithstanding any other provision of this Section 2.5,
in no event shall Tenant be entitled to a credit against any payment of Minimum
Rent for any payment made by Landlord on or toward the Manlius Financing. In the
event that Landlord receives notice that any payment required by Tenant of
Manlius Debt Service or otherwise on or in connection with the Manlius Financing
was not in fact made as and when required under this Section 2.5, any credit
against Minimum Rent taken on account thereof shall be immediately revoked and
Minimum Rent in the amount of such credit shall be immediately due and payable.


-5-

--------------------------------------------------------------------------------



           (e)        At all times during the Term that the Agency Lease remains
in force and effect, this Master Lease shall be deemed to be a sublease of the
Manlius Facility by Landlord to Tenant subject to the Agency Lease. Concurrently
with any termination of the Agency Lease during the Term, this Master Lease
shall become a prime lease of the Manlius Facility by Landlord to Tenant.

           2.6        Payment Terms. All Rent and other payments to Landlord
shall be paid by wire transfer only. Minimum Rent and all amounts to be paid
concurrently therewith shall be paid in advance in equal monthly installments on
or before the first (1st) business day of each calendar month (or, with respect
to the first such payment due hereunder, on the Effective Date).

           2.7        Absolute Net Lease. All Rent payments shall be absolutely
net to Landlord, free of any and all Taxes, Other Charges, and operating or
other expenses of any kind whatsoever, all of which shall be paid by Tenant.
Tenant shall continue to perform its obligations under this Master Lease even if
Tenant claims that it has been damaged by Landlord. Thus, Tenant shall at all
times remain obligated under this Master Lease without any right of set-off,
counterclaim, abatement, deduction, reduction or defense of any kind; provided,
however, that the foregoing shall not preclude (a) Tenant from bringing a
separate action against Landlord for breach of its obligations under Section 24,
or (b) Tenant receiving a credit against Minimum Rent due in any month for
payments made on the Manlius Debt Service pursuant to Section 2.5(a). Tenant's
sole right to recover damages against Landlord under this Master Lease shall be
to prove such damages in a separate action.

      3.        Late Charges. The late payment of Rent or other amounts due will
cause Landlord to lose the use of such money and incur administrative and other
expenses not contemplated under this Master Lease. While the exact amount of the
foregoing is extremely difficult to ascertain, the parties agree that as a
reasonable estimate of fair compensation to Landlord, if any Rent or other
amount is not paid (a) on the due date for such payment (without consideration
of any grace period that may be applicable in connection therewith), then Tenant
shall thereafter pay to Landlord on demand a late charge equal to five percent
(5%) of such delinquent amounts, and (b) within ten (10) days after the due date
for such payment, such unpaid amount shall accrue interest from such date at the
“Agreed Rate” of five percent (5%) plus the prime rate of interest then charged
by Wells Fargo Bank, N.A., San Francisco, CA.

      4.        Security Deposit; Collateral for Lease Obligations.

           4.1        Tenant shall maintain with Landlord cash securing Tenant's
faithful performance of its obligations under this Master Lease (the “Security
Deposit”), Letters of Credit (as defined in the LC Agreement) as partial
collateral for the Master Lease obligations or a combination thereof
(collectively, the “Security Deposit and Collateral”). Each Letter of Credit
shall be in the form set forth in, and shall otherwise be in compliance with the
terms of, the LC Agreement. Neither Letters of Credit, nor any proceeds from any
draw on any Letter of Credit, shall constitute a security deposit or any part of
the Security Deposit hereunder. The amount of the Security Deposit and the
aggregate undrawn face amounts of all Letters of Credit comprising the Security
Deposit and Collateral shall at all times during the Term be equal to, in the
aggregate, Two Million Seven Hundred Thirty Thousand Dollars ($2,730,000), as
may be increased from time to time pursuant to Section 7.1(c), (the “Security
Deposit and Collateral Amount”). Landlord shall hold the Security Deposit in a
separate, interest-bearing account and all interest earned thereon shall be
added to and become a part of the CapEx Reserve (as defined below).


-6-

--------------------------------------------------------------------------------



           4.2        Landlord may apply the Security Deposit and Collateral
(cash from the Security Deposit and proceeds of any draw on a Letter of Credit),
in whole or in part, against any Event of Default, as otherwise permitted in any
Letter Credit or may use such amounts for any other purpose allowed under
applicable law. If Landlord so applies all or any portion of the Security
Deposit and Collateral, Tenant shall, subject to the provisions of Section 4.3,
within five (5) days of such application by Landlord and without the requirement
of notice or demand by Landlord, deposit cash or post additional Letters of
Credit such that the total amount of cash and undrawn face amounts of Letters of
Credit comprising the Security Deposit and Collateral is equal to the Security
Deposit and Collateral Amount.

           4.3        On or before the date (the “Replacement Date”), as
reasonably determined by Landlord and Tenant, that Letters of Credit become
available to Tenant on commercially reasonable terms, Tenant shall have replaced
the Security Deposit with Letters of Credit such that, on and after the
Replacement Date, the Security Deposit and Collateral shall be represented
entirely by Letters of Credit. Upon Landlord's receipt of any Letter of Credit
provided by Tenant in exchange for a portion of the Security Deposit pursuant to
this Section 4.3, Landlord shall promptly return to Tenant cash from the
Security Deposit in the amount of the undrawn face amount of the such Letter of
Credit. In the absence of Landlord's prior written approval, which may be
granted, withheld or conditioned in Landlord's sole and absolute discretion, the
portion of the Security Deposit and Collateral represented by Letters of Credit
prior to the Replacement Date shall not be decreased.

           4.4        As additional collateral for the faithful performance by
Tenant of this Master Lease, Guarantor has executed and delivered that certain
Stock Pledge Agreement (the “Stock Pledge”) dated as of the Effective Date
pursuant to which Guarantor has pledged the capital stock of Tenant to Landlord.
The value of, and dividends or other amounts paid on or in connection with the
capital stock held by Landlord pursuant to the Stock Pledge, shall not be a part
of Security Deposit and Collateral, nor considered in the calculation of the
Security Deposit and Collateral Amount.

      5.        Taxes and Other Charges.

           5.1        Tenant's Obligation. At the end of the Term, all Taxes and
Other Charges shall be prorated. Landlord shall promptly forward to Tenant
copies of all bills and payment receipts for Taxes or Other Charges received by
it. Subject to Landlord's obligations to make payments from the Tax Escrow to
the extent provided in Section 5.3(a), Tenant shall be responsible for paying
and discharging (including the filing of all required returns), not later than
fourteen (14) days prior to delinquency or imposition of any fine, penalty,
interest or other cost (“Penalty”), (a) “Taxes”, consisting of any property
(real and personal) and other taxes and assessments levied or assessed with
respect to this Master Lease or any portion of the Premises during or prior to
the Term or any amounts due under payment in lieu of taxes or impact fee
agreements or similar arrangements (excluding any income tax of Landlord and any
intangible, mortgage or transfer tax or stamps for its transfer of any interest
in any portion of the Premises to any Person other than Tenant or any of its
Affiliates), and (b) “Other Charges”, consisting of any utilities and other
costs and expenses of the Business or any portion of the Premises and all other
charges, obligations or deposits assessed against any portion of the Premises
during or prior to the Term. Unless paid from the Tax Escrow (as defined below)
pursuant to Section 5.3, Tenant may pay the foregoing in permitted installments
(whether or not interest accrues on the unpaid balance) not later than fourteen
(14) days prior to the date when due and before any Penalty. If Tenant fails to
pay as and when due any Tax or Other Charge, or any Penalty that may be assessed
notwithstanding the foregoing provisions of this Section 5.1, and if thereafter
Landlord (in its sole and absolute discretion) pays such Tax, Other Charge or
Penalty with funds other than those in the Tax Escrow, then, upon its receipt of
Landlord's written notice of payment, Tenant shall pay Landlord an amount equal
to any such Tax, Other Charge or Penalty for which Tenant is liable under this
Master Lease. Tenant shall, prior to the Effective Date, pay all Taxes and Other
Charges that are delinquent as of the day immediately prior to the Effective
Date. Notwithstanding the foregoing provisions of this Section 5.1, Landlord
shall remain named as the landowner and Tax payor on all real property Tax
records concerning the Premises.


-7-

--------------------------------------------------------------------------------



           5.2        Protests. Each party has the right, but not the
obligation, in good faith to protest or contest (a “Protest”) in whole or in
part (a) the amount or payment of any Taxes or Other Charges and (b) the
existence, amount or validity of any Lien (as defined in Section 8.1) by
appropriate proceedings sufficient to prevent its collection or other
realization and the sale, forfeiture or loss of any portion of the Premises or
Rent to satisfy it (so long as it provides Landlord with reasonable security to
assure the foregoing). If Tenant elects to pursue a Protest, Tenant shall
diligently prosecute such Protest at its sole cost and expense and pay such
Taxes, Other Charges or Lien before the imposition of any Penalty. Landlord will
cooperate fully in any Protest that involves an amount assessed against it.

           5.3        Tax Impound and Escrow.

           (a)        Commencing with the first (1st) business day of the
seventh (7th) full calendar month after the Effective Date, Tenant shall include
with each Minimum Rent payment a deposit of one-twelfth (1/12th) of the amount
required to discharge the annual amount of real property Taxes secured by a Lien
encumbering any portion of the Premises as and when they become due. The
deposits shall be held in escrow (the “Tax Escrow”) in a separate,
interest-bearing account, which interest shall be added to and become a part of
the Tax Escrow. The deposits in the Tax Escrow shall not be held by Landlord in
trust or as an agent of Tenant, and Tenant acknowledges that the impounding of
such funds in the Tax Escrow shall constitute a true escrow, and that Tenant has
no, and hereby waives any, interest in or right or title to any funds escrowed
pursuant to this Section 5.3, whether legal, equitable, beneficial or otherwise.
Provided that the Tax Escrow then contains sufficient funds for payment of the
applicable obligations, the amounts in the Tax Escrow shall be applied by
Landlord directly to the payment of the related obligations in a timely fashion
and prior to the imposition of any Penalty. If any Penalty results from
Landlord's failure to timely make any such payment, such Penalty shall be borne
by Landlord. Without limitation upon Landlord's rights under Section 13.4, if at
any time within thirty (30) days prior to the due date of the applicable Taxes
the deposits shall be insufficient for the payment of such Taxes in full, Tenant
shall within ten (10) days after demand by Landlord deposit the deficiency with
Landlord. If deposits are in excess of the actual obligation, the required
monthly deposits for the ensuing Lease Year shall be reduced proportionately and
any such excess at the end of the final Lease Year shall be refunded to Tenant
within thirty calendar (30) days. Tenant shall forward to Landlord or its
designee all Tax bills, bond and assessment statements as soon as they are
received. If Landlord transfers this Master Lease, it shall transfer all such
deposits to the transferee, and Landlord shall thereafter have no liability of
any kind with respect thereto.



-8-

--------------------------------------------------------------------------------


           (b)        Notwithstanding anything to the contrary set forth in
Section 5.3(a), Tenant shall deposit the amount of One Hundred Three Thousand
Dollars ($103,000) per month into the Tax Escrow with the payments of Minimum
Rent due for the first six (6) months of Term, such that the balance of the Tax
Escrow shall equal at least Six Hundred Eighteen Thousand Dollars ($618,000)
after such six (6) month period. Thereafter, Tenant shall commence depositing
into the Tax Escrow the amounts described in Section 5.3(a) with the payment of
Minimum Rent due for the seventh (7th) month of the Term. If any Tax or Other
Charge is due during the first six (6) months of the Term, Tenant shall pay such
amount directly to the Person entitled to receive the same as described in
Section 5.1, and Landlord shall have no obligation to pay the same from the Tax
Escrow.

      6.        Insurance.

           6.1        Requirements. All insurance provided for in this Master
Lease shall (i) be maintained under valid and enforceable policies issued by
insurers licensed and approved to do business in the state(s) where the
applicable Facility or portion of the Premises is located and having general
policyholders and financial ratings of not less than “A-” and “X”, respectively,
in the then current Best's Insurance Report, and a claims paying ability rating
from S&P of at least AA and the equivalent rating of at least one other rating
agency, unless in either case Landlord agrees in the exercise of its reasonable
judgment that the required insurance would not be available to Tenant on
commercially reasonable terms from insurers with such ratings, (ii)  name
Landlord as an additional insured and, for the casualty policy referenced in
this Section 6.1, as the owner and loss payable beneficiary, (iii) be on an
“occurrence” basis, or, to the extent such insurance is not available at
commercially reasonable rates in Landlord's reasonable judgment, on a
“claims-made” basis, (iv) cover all of Tenant's operations at the applicable
Facility or portion of the Premises, (v) provide that the policy may not be
canceled except upon not less than thirty (30) days prior written notice to
Landlord, unless Landlord shall agree, in its reasonable judgment, that
insurance is not available to Tenant on such terms at commercially reasonable
rates, and (vi) be primary and provide that any insurance with respect to any
portion of the Premises maintained by Landlord is excess and noncontributing
with Tenant's insurance. The parties hereby waive as to each other all rights of
subrogation which any insurance carrier, or either of them, may have by reason
of any provision in any policy issued to them, provided such waiver does not
thereby invalidate such policy. Original policies or satisfactory insurer
certificates evidencing the existence of the insurance required by this Master
Lease and showing the interest of Landlord shall be provided to it prior to the
commencement of the Term or, for a renewal policy, not less than ten (10) days
prior to the expiration date of the policy being renewed. If Landlord is
provided with a certificate, it may demand that Tenant provide a complete copy
of the related policy within ten (10) days. Landlord shall review each such
policy or certificate and, within a reasonable time following its receipt
thereof, notify Tenant in writing whether the insurance evidenced by such policy
or certificate complies with the requirements of this Master Lease. During the
Term, Tenant shall maintain the following insurance and any claims thereunder
shall be adjudicated by and at the expense of it or its insurance carrier:


-9-

--------------------------------------------------------------------------------



           Fire and Extended Coverage with respect to each Facility against loss
or damage from all causes under standard “all risk” property insurance coverage
with an agreed amount endorsement (such that the insurance carrier has accepted
the amount of coverage and has agreed that there will be no co-insurance
penalty), without exclusion for fire, lightning, windstorm, explosion, smoke
damage, vehicle damage, sprinkler leakage, flood, vandalism, earthquake,
malicious mischief or any other risks normally covered under an extended
coverage endorsement, in amounts that are not less than the actual replacement
value of such Facility and all Tenant Personal Property associated therewith
(including the cost of compliance with changes in zoning and building codes and
other laws and regulations, demolition and debris removal and increased cost of
construction);

           Commercial General Public Liability Coverage with respect to each
Facility (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about such
Facility, affording the parties protection of not less than Five Million Dollars
($5,000,000) for bodily injury or death to any one person, not less than Ten
Million Dollars ($10,000,000) for any one accident, and not less than One
Million Dollars ($1,000,000) for property damage;

           Professional Liability Coverage with respect to each Facility for
damages for injury, death, loss of service or otherwise on account of
professional services rendered or which should have been rendered, in a minimum
amount of Five Million Dollars ($5,000,000) per claim and Ten Million Dollars
($10,000,000) in the aggregate;

           Worker's Compensation Coverage with respect to each Facility for
injuries sustained by Tenant's employees in the course of their employment and
otherwise consistent with all applicable legal requirements;

           Boiler and Pressure Vessel Coverage with respect to each Facility on
any fixtures or equipment which are capable of bursting or exploding, in an
amount not less than Five Million Dollars ($5,000,000) for resulting damage to
property, bodily injury or death and with an endorsement for boiler business
interruption insurance;

           Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year,
provided that, so long as Tenant continues to pay all Rent and other amounts due
hereunder and no other Event of Default exists, Tenant shall be entitled to
receive all proceeds of such business interruption insurance; and

           Deductibles/Self-Insured Retentions for the above policies shall not
be greater than Fifty Thousand Dollars ($50,000), and Landlord shall have the
right at any time to require a lower such amount or set higher policy limits, to
the extent commercially available and reasonable and customary for similar
properties. At such times and only so long as policies of insurance with
deductibles or self-insured retentions not greater than Fifty Thousand Dollars
($50,000) are generally not available to operators of assisted living facilities
owned by institutional landlords and similar to the Facilities at commercially
reasonable rates, as jointly determined by Landlord and Tenant in their
respective reasonable judgment, the deductibles or self-insured retentions on
the policies of insurance required hereunder may be in such greater amount, as
jointly determined by Landlord and Tenant in their respective reasonable
judgment, that would result in the applicable policies being available at
commercially reasonable rates, not to exceed Two Hundred Fifty Thousand Dollars
($250,000).


-10-

--------------------------------------------------------------------------------



           6.2        Exceptions to Insurance Requirements. Tenant has advised
Landlord that, to the extent described on Schedule 3, it is not in compliance as
of the Effective Date with the requirements set forth in Section 6.1. Tenant
nonetheless represents and warrants to Landlord that the policies of insurance
(including the deductible or self-insured retention provisions thereof) and risk
management programs that Tenant has in effect as of the Effective Date are, and
as may be in effect at any time during the Term will be, consistent with custom,
practice and prudent management standards in the business and industry in which
Tenant is engaged. As and when insurance meeting the requirements set forth in
Section 6.1 becomes generally available to operators of assisted living
facilities owned by institutional landlords and similar to the Facilities at
commercially reasonable rates, as jointly determined by Landlord and Tenant in
their respective reasonable judgment, Tenant shall purchase and maintain such
insurance. Tenant's non-compliance with the requirements of Section 6.1 shall
not give rise to an Event of Default so long as (i) no other Event of Default
then exists, (ii) such non-compliance is limited to the matters described on
Schedule 3, (iii) the representations and warranties set forth in this
Section 6.2 remain true, correct and complete in all respects, and (iv) Tenant
is in compliance with the other covenants contained in this Section 6.2 and
Section 6.3.

           6.3        Reimbursement of Landlord's Insurance Costs. During any
Lease Year or portion thereof in which Tenant is not in compliance with the
provisions of Section 6.1 (without consideration of the effect of Section 6.2),
Tenant shall reimburse Landlord, within ten (10) days of Landlord's demand
therefor, for the costs of the premiums of the general liability and
environmental insurance policies maintained by Landlord, or contributions to
self-insurance in lieu thereof, in connection with the Premises, which amount
shall not exceed in any Lease Year the amount of Two Hundred Thousand Dollars
($200,000) (as adjusted at the end of each Lease Year for increases since the
Effective Date in the CPI). Tenant shall have no right to receive any proceeds
or other benefits from any such insurance. For purposes of this Section 6.3,
Tenant shall not be in compliance with Section 6.1 (without consideration of the
effect of Section 6.2) at any such time that any insurance required hereunder is
provided to Tenant by or through the “captive” insurance company described on
Schedule 3, or any other similar captive insurance company.

           6.4        Determination of Commercial Reasonableness. In the event
that Landlord and Tenant are unable to agree on any matter in this Section 6
requiring a determination of commercial reasonableness, such determination shall
be made by a reputable insurance company, consultant or expert (an “Insurance
Arbitrator”) with experience in the assisted living insurance industry as
identified by Landlord in the exercise of its reasonable judgment. As a
condition to a determination of commercial reasonableness with respect to any
particular matter, the Insurance Arbitrator shall be capable of providing,
procuring or identifying particular policies or coverages that would be
available to Tenant and would satisfy the requirement in issue. The
determinations made by any such experts shall be binding on Landlord and Tenant
for purposes of this Section 6, and the costs, fees and expenses of the same
shall be borne by Tenant.


-11-

--------------------------------------------------------------------------------



      7.        Use, Regulatory Compliance and Preservation of Business.

           7.1        Permitted Use; Qualified Care.

           (a)        Tenant shall continuously use and occupy each Facility
during the Term as a licensed facility engaged in the respective Business
described on Schedule 2 with not less than the applicable number of beds or
living units shown on Schedule 2 (with respect to each Facility, the “Required
Bed Count”), and for ancillary services relating thereto, but for no other
purpose. Notwithstanding the foregoing, Tenant may permit at any one time the
number of beds or living units, as applicable, at no more than twenty (20)
individual Facilities (and not in the aggregate) to be one (1) bed or unit less
than the Required Bed Count in such Facilities.

           (b)        Tenant shall not allow the average occupancy for any
trailing three (3) month period (i) to be less than forty percent (40%) of the
applicable number of beds or living units, as applicable, shown on Schedule 2,
for more than four (4) individual Facilities at any time that the Coverage Ratio
for the immediately preceding calendar quarter was less than 1.4:1.0, or (ii) to
be less than sixty-five percent (65%) of the applicable number of beds or living
units, as applicable, shown on Schedule 2, for all Facilities on an aggregate
basis.

           (c)        Provided that the Coverage Ratio for the immediately
preceding calendar quarter was at least 1.20:1.00, in the event that of any
non-compliance with the requirements of Section 7.1(b)(i), or in the event of
any Loss of Licensure (as defined below) affecting any Facility, no Event of
Default shall arise if, within five (5) days of Landlord's receipt of notice of
such non-compliance or Loss of Licensure, as applicable, Tenant increases the
Security Deposit and Collateral then held by Landlord by an amount equal to Two
Hundred Thousand Dollars ($200,000) for each additional Facility with
non-complying average occupancy and for each Facility subject to a Loss of
Licensure, as applicable, which amounts shall be held by Landlord pursuant to
Section 4 until Tenant has achieved compliance with the requirements of
Section 7.1(b)(i) for two (2) consecutive trailing three (3) month periods or
has completely remedied the Loss of Licensure, as applicable. Tenant's right
under this Section 7.1(c) to cure or prevent any Event of Default from arising
for non-compliance with the requirements of Section 7.1(b)(i) or for any Loss of
Licensure shall terminate at such time as Tenant has exercised such right with
respect to Facilities containing in the aggregate three hundred fifty (350) or
more beds or living units, as applicable.


-12-

--------------------------------------------------------------------------------



           7.2        Regulatory Compliance . Tenant, each Facility and the
other portions of the Premises shall comply in all material respects with all
licensing and other laws and all CC&R's and other use or maintenance
requirements applicable to the Business conducted thereon and, to the extent
Tenant elects to participate in the same or as may be required by law to serve
its resident population, all Medicare, Medicaid and other third-party payor
certification requirements, including timely filing properly completed cost and
other required reports, timely paying all expenses shown thereon, and ensuring
that, to the extent Tenant has elected to participate in the same or as required
by law to serve its respective resident population, each Facility continues to
be fully certified for participation in Medicare and Medicaid throughout the
Term and when each such Facility is returned to Landlord, all without any
suspension, revocation, decertification or other material limitation other than
those suspensions, revocations, decertifications or other material limitations
under which Tenant was operating immediately prior to the end of the Term.
Further, Tenant shall not commit any act or omission that would in any way
violate any certificate of occupancy affecting the any Facility, result in
closure of the Business conducted at any Facility or result in the sale or
transfer of all or any portion of any related certificate of need, bed rights or
other similar certificate or license. During the Term, all inspection fees,
costs and charges associated with a change of such licensure or certification
(“Change of Licensure Costs”) shall be borne solely by Tenant. Notwithstanding
the foregoing, except in the event that the Term has been terminated as a result
of an Event of Default, Tenant shall not be responsible for any Change of
Licensure Costs that would be ordinarily incurred by a new operator of any
Facility under usual custom and practice in the applicable Business (e.g.,
application fees for licensure, costs of training personnel, legal costs in
connection with the same), provided, however, that Tenant shall be required to
effect any repairs to or modifications or Alterations of any Facility as may be
necessary for a prospective new operator to obtain such licenses as may be
required to operate the same consistent with Tenant's prior operation and
otherwise in material compliance with all applicable laws. In all events, Tenant
shall cooperate in good faith, at no out-of-pocket expense to itself, with the
efforts of any prospective new operator of any Facility to obtain licensure.

           7.3        Preservation of Business. Tenant acknowledges that a fair
return to Landlord on and protection of its investment in the Premises is
dependent, in part, on Tenant's dedication to the Business and the concentration
on each Facility of similar businesses of Tenant and its Affiliates in the
geographical area of such Facility. Tenant further acknowledges that the
diversion of residents or patient care activities from any Facility to other
facilities owned or operated by Tenant or its Affiliates at any time during the
Term will have a material adverse affect on the value and utility of such
Facility. Therefore, Tenant agrees that during the Term and for a period of one
(1) year thereafter, neither Tenant nor any of its Affiliates shall, without the
prior written consent of Landlord: (i) operate, own, participate in or otherwise
receive revenues from any other business providing services similar to those of
the Business of any Facility within an eight (8) mile radius of such Facility,
provided, however, that Tenant and its Affiliates may continue to operate, own,
manage, participate in or otherwise receive revenues from any of the facilities
listed on Schedule 4 (each an “Exempt Facility”) so long as, after the date
hereof, no aspects of the operations or management of any Exempt Facility are
changed in any manner that results in such Exempt Facility becoming more
competitive with any Facility, provided, however that routine maintenance and
capital expenditures in the ordinary course of business and minor variations in
the number of beds or living units, as applicable, in such other facilities
shall not be deemed to violate the foregoing, (ii) except as is necessary to
provide residents or patients with an alternative level of care, recommend or
solicit the removal or transfer of any resident or patient from any Facility to
any other nursing, health care, senior housing or retirement housing facility or
divert actual or potential residents, patients or care activities of the
Business conducted at any Facility to any other facilities owned or operated by
Tenant or its Affiliates or from which they receive any type of referral fees or
other compensation for transfers, or (iii) employ for other businesses any
management or supervisory personnel working on or in connection with any portion
of the Business or any Facility.


-13-

--------------------------------------------------------------------------------



           7.4        Coverage Ratio. Tenant shall not permit the ratio (the
“Coverage Ratio”) of (i) Portfolio EBITDARM to (ii) Portfolio Rent Expense to be
less that 1.2:1.0 for any fiscal quarter.

8.        Acceptance, Maintenance, Upgrade, Alteration and Environmental.

           8.1        Acceptance “AS IS”; No Liens. Tenant acknowledges it has
leased, occupied and conducted operations at each Facility under the Meditrust
Lease Documents, that it is presently engaged in operations like the Business
conducted at each Facility in the state where such Facility is located and has
expertise in such industry and, in deciding to enter into this Master Lease, has
not relied on any representations or warranties, express or implied, of any kind
from Landlord. Tenant has examined the condition of title to and thoroughly
investigated the Premises, has selected the Premises to its own specifications,
has concluded that no improvements or modifications to them are required in
order to conduct the Business, and accepts them on an “AS IS” basis and assumes
all responsibility and cost for the correction of any observed or unobserved
deficiencies or violations. Notwithstanding its right to Protest set forth in
Section 5.2, Tenant shall not cause or permit any lien, encumbrance, levy or
attachment (a “Lien”), except a Permitted Tenant Property Lien (as defined
below) and except as otherwise may be expressly permitted under this Master
Lease, to be placed or assessed against any portion of the Premises or the
operation thereof for any reason.

           8.2        Tenant's Maintenance Obligations. Tenant shall (a) keep
and maintain the Premises in good appearance, repair and condition and maintain
proper housekeeping, (b) promptly make all repairs (interior and exterior,
structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen) necessary to keep each Facility in good and lawful order and
condition and in substantial compliance with all applicable requirements and
laws relating to the Business conducted thereon, including if Tenant has elected
to participate therein of if otherwise applicable certification for
participation in Medicare and Medicaid, and (c) keep and maintain all Landlord
and Tenant Personal Property in good condition, ordinary wear and tear excepted,
and repair and replace such property consistent with prudent industry practice.

           8.3        Upgrade Expenditures.

           (a)        Tenant shall include with each Minimum Rent payment,
starting with the twenty-fifth (25th) month of the Term, a deposit to be added
to a reserve (the “CapEx Reserve”) equal to one-twelfth (1/12th) of the amount
equal to (i) Two Hundred Fifty Dollars ($250) (as adjusted at the end of each
Lease Year for increases since the Effective Date in the CPI, the “CapEx
Amount”), multiplied by (ii) the aggregate number of living units or beds, as
applicable, in all of the Facilities on the date such payment is due. This
reserve shall bear interest, which shall be added to and become a part thereof.
Landlord shall not be deemed to hold the same in trust or as an agent for
Tenant. Tenant acknowledges that the impounding of such funds in the CapEx
Reserve shall constitute a true escrow, and that Tenant has no, and hereby
waives any, interest in or right or title to any funds escrowed pursuant to this
Section 8.3, whether legal, equitable, beneficial or otherwise. From time to
time, but not more often than once in any calendar month and provided that no
Event of Default is then continuing, Landlord will pay to Tenant amounts from
the CapEx Reserve to reimburse Tenant for Upgrade Expenditures made by Tenant
during the prior rolling thirty-six (36) month period during the Term (or
portion thereof), as reasonably determined by Landlord based on evidence of such
expenditures submitted by Tenant (which shall be in substantially the same form
utilized by Nationwide Health Properties and Tenant (or their respective
affiliates) for such purposes); provided that such amount shall not exceed with
respect to any individual Facility in any rolling thirty-six (36) month period
during the Term, three (3) times the CapEx Amount multiplied by the average
number of living units or beds, as applicable, in such Facility over such
period. Landlord shall make the reimbursements to Tenant required hereunder
within twenty-one (21) days after satisfaction of all conditions to such
reimbursement. Upon reasonable advance request, Landlord may require Tenant to
procure mechanic's lien waivers, in form and substance reasonably satisfactory
to Landlord, in connection with any Upgrade Expenditures in excess of One
Thousand Dollars ($1,000).

-14

--------------------------------------------------------------------------------


“Upgrade Expenditures” means expenditures in commercially reasonable amounts to
Persons not affiliated with Tenant for (i) upgrades or improvements to each
Facility that have the effect of maintaining or improving its competitive
position in its respective marketplace, including new or replacement wallpaper,
tiles, window coverings, lighting fixtures, painting, upgraded landscaping,
carpeting, architectural adornments, common area amenities and the like, but
excluding capital improvements or repairs (including repairs or replacements of
the roof, structural elements of the walls, parking area or the electrical,
plumbing, HVAC or other mechanical or structural systems), and (ii) other
improvements to each Facility as reasonably approved by Landlord, which shall
include those matters, if any, that Landlord has approved in writing as of the
Effective Date based on descriptions and budgets that Tenant has provided prior
thereto. Any amount remaining in the CapEx Reserve at the expiration of the Term
or earlier termination of this Master Lease shall be retained by Landlord as
additional or supplemental Rent hereunder.

           (b)        Upon Landlord receiving the proceeds of both tranches of
the mortgage loan to be made in connection with Landlord's acquisition of the
Premises (collectively, the “Acquisition Loan”), Landlord shall fund Two Million
Dollars ($2,000,000) (the “Initial CapEx Funding”) into the CapEx Reserve to be
used in accordance with this Section 8.3(b). However, in the event that the
Acquisition Loan is not funded on or before the date that is forty-five (45)
days after the Effective Date, in lieu of the initial funding of the CapEx
Reserve, Landlord shall make available to Tenant funds in the amount of Two
Million Dollars ($2,000,000), which shall constitute the Initial CapEx Funding,
and shall be used by Tenant for the purposes described herein. The Initial CapEx
Funding shall made available to Tenant pursuant to the procedures described in
Section 8.3(b) for purposes of reimbursing Tenant for expenses incurred only in
connection with the capital expenditures described on Schedule 6 (the “Initial
CapEx Items”). Landlord and Tenant acknowledge that the schedule attached as
Schedule 6 as of the Effective Date is preliminary in nature and that Tenant may
replace the same with a final schedule in form and substance reasonably
acceptable to Landlord within forty-five (45) days after the Effective Date. Any
portion of the Initial CapEx Funding remaining unused at the end of the
twenty-fourth (24th) month of the Term shall be returned to Landlord and
thereafter become unavailable to Tenant for the purposes described in this
Section 8.3(b). Landlord's Investment shall be concurrently reduced by any
amount so returned to Landlord, and Landlord shall promptly refund to Tenant the
amount of Minimum Rent paid by Tenant in connection with such returned amount.


-15-

--------------------------------------------------------------------------------



           8.4        Alterations by Tenant. Tenant may alter, improve,
exchange, replace, modify or expand (collectively, including any work performed
in connection with any Upgrade Expenditure, “Alterations”) the Facilities,
equipment or appliances in the Premises from time to time as it may determine is
desirable for the continuing and proper use and maintenance of the Premises;
provided, that any Alterations (except for the Initial CapEx Items) in excess of
Seven Hundred Fifty Dollars ($750) per bed or living unit, as applicable, with
respect to any individual Facility in any rolling twelve (12) month period shall
require Landlord's prior written consent; provided further, that any Alterations
to the Premises must satisfy the requirements set forth in Sections 4(4).02 and
.03 of Revenue Procedure 75-21, 1975-1 C.B. 715, as modified by Revenue
Procedure 79-48, 1979-2 C.B. 529. All Alterations shall immediately become a
part of the Premises and the property of Landlord subject to this Master Lease,
and except to the extent that Landlord in its sole and absolute discretion
agrees to fund them following Tenant's written request therefor, the cost of all
Alterations or other purchases, whether undertaken as an on-going licensing,
Medicare, Medicaid or other regulatory requirement, or otherwise shall be borne
solely by Tenant. Any amounts so funded by Landlord shall (i) concurrently with
such funding be added to Landlord's Investment, and (ii) shall not, unless
expressly agreed by Landlord to the contrary, in its sole and absolute
discretion, constitute Upgrade Expenditures. All Alterations shall be done in a
good and workmanlike manner in compliance with all applicable laws and the
insurance required under this Master Lease. Notwithstanding the foregoing, any
equipment acquired by Tenant at Tenant's sole cost and expense that expands the
services provided to the residents of any Facility, rather than replaces
existing equipment at such Facility, or replaces existing Tenant Personal
Property, or is otherwise permitted under Section 9.2, and that does not
constitute a fixture (under the real property law of the State in which such
Facility is located), shall constitute Tenant Personal Property subject to the
security interest granted to Landlord in Section 9.2. So long as there is no
continuing Event of Default, Tenant may remove at any time and dispose of the
equipment described in the preceding sentence free and clear of an security
interest of Landlord. Tenant further agrees to (x) periodically, but not less
than once per fiscal quarter, provide Landlord with information regarding all
Alterations and general maintenance activities that Tenant has engaged in or
intends to engage in during the succeeding fiscal quarter with respect to the
Premises, and (y) make appropriate officers available periodically for
consultation with representatives of Landlord with respect to matters relating
to ongoing Alterations to, and the general maintenance of, the Premises.

           8.5        Hazardous Materials. Tenant's use of the Premises
(i) shall comply with all Hazardous Materials Laws, (ii) shall not result in any
Hazardous Materials Claims and (iii) shall not involve any Environmental
Activities. If (x) any Environmental Activities occur, (y) if Landlord or Tenant
receive any notice of any Hazardous Materials Claims, or (z) if Tenant's use of
any portion of the Premises results in any violation of any Hazardous Materials
Law, or Landlord has a reasonable belief that any of the foregoing has occurred,
then Tenant shall promptly obtain all permits and approvals necessary to remedy
any such actual or suspected problem through the removal of Hazardous Materials
or otherwise, and upon Landlord's approval of the remediation plan, remedy any
such problem to the satisfaction of Landlord and all applicable governmental
authorities, in accordance with all Hazardous Materials Laws and good business
practices. Tenant shall immediately advise Landlord in writing of (a) any
Environmental Activities, (b) any violation of any Hazardous Materials Laws;
(c) any Hazardous Materials Claims against Tenant or any portion of the
Premises; (d) any remedial action taken by Tenant in response to any Hazardous
Materials Claims or any Hazardous Materials on, under or about any portion of
the Premises in violation of any Hazardous Materials Laws; (e) Tenant's
discovery of any occurrence or condition on or in the vicinity of any portion of
the Premises that materially increase the risk that any portion of the Premises
is or will be exposed to Hazardous Materials; and (f) all communications to or
from Tenant, any governmental authority or any other Person relating to
Hazardous Materials Laws or Hazardous Materials Claims with respect to any
portion of the Premises, including copies thereof. Notwithstanding any other
provision of this Master Lease, if any Hazardous Materials are discovered on,
under or about any portion of the Premises, or any violation of any Hazardous
Materials Law or any Hazardous Materials Claim occurs, the Term shall be
automatically extended and this Master Lease shall remain in full force and
effect until the earlier to occur of the completion of all remedial action or
monitoring, as approved by Landlord, in accordance with all Hazardous Materials
Laws, or the date specified in a written notice from Landlord to Tenant
terminating this Master Lease (which date may be subsequent to the date upon
which the Term was to have expired). Landlord shall have the right, at Tenant's
sole cost and expense (including, without limitation, Landlord's reasonable
attorneys' fees and costs) and with counsel chosen by Landlord, to join,
participate in and direct, as a party if it so elects, any legal proceedings or
actions initiated in connection with any Hazardous Materials Claims.


-16-

--------------------------------------------------------------------------------



      9.        Tenant Property and Security Interest; Landlord Personal
Property.

           9.1        Tenant Property. Tenant shall obtain, install, maintain
and update all items of furniture, fixtures, supplies and equipment not included
as Landlord Personal Property as shall be necessary or reasonably appropriate to
operate each Facility in compliance with this Master Lease “Tenant Personal
Property” and with “Tenant Intangible Property”, “Tenant Property”). “Tenant
Intangible Property” means all the following at any time owned by Tenant in
connection with its use of any portion of the Premises: Medicare, Medicaid and
other accounts and proceeds thereof; rents, profits, income or revenue derived
from such operation or use; all documents, chattel paper, instruments, contract
rights (including contracts with residents, employees and third-party payors),
deposit accounts, general intangibles and choses in action; refunds of any Taxes
or Other Charges; licenses and permits necessary or desirable for Tenant's use
of any portion of the Premises, including any applicable certificate of need or
other similar certificate, and the exclusive right to transfer, move or apply
for the foregoing and manage the Business conducted at any portion of the
Premises (including the right to apply for permission to reduce the licensed bed
complement, take any of the licensed beds out of service or move the beds to a
different location); and the right to use, at no cost, expense or royalty, for
up to three (3) years following the termination of this Master Lease for any
reason other than the expiration of the then Term or the default by Landlord,
the names “Clare Bridge,” “Wynwood” and “Sterling House” and all reasonable
variations and replacements or substitutions thereof.

           9.2        Landlord's Security Interest and Financing Statements.

           (a)        The parties intend that if Tenant defaults under this
Master Lease, Landlord will control the Tenant Personal Property and the Tenant
Intangible Property (to the extent assignable in accordance with applicable law
and with the applicable terms and provisions thereof) so that Landlord or its
designee can operate or re-let each Facility and associated personal property
intact for use as a licensed facility engaged in the applicable Business.
Therefore, to implement the intention of the parties, and for the purpose of
securing the payment and performance of Tenant's obligations under this Master
Lease, Tenant, as debtor, hereby grants to Landlord, as secured party, a
security interest in and an express contractual Lien upon, all of Tenant's
right, title and interest in and to the Tenant Personal Property and the Tenant
Intangible Property (to the extent assignable in accordance with applicable law
and with the applicable terms and provisions thereof) and any and all products
and proceeds thereof, in which Tenant now owns or leases or hereafter acquires
an interest or right, but expressly excluding Excluded Tenant Property except to
the extent provided to the contrary in Section 9.2(b). This Master Lease
constitutes a security agreement covering all such Tenant Personal Property and
Tenant Intangible Property (to the extent assignable in accordance with
applicable law), and Tenant shall keep such Tenant Property free and clear of
all Liens other than Liens in favor of Landlord and, with respect to Excluded
Tenant Property (as defined below) only, Permitted Tenant Property Liens (as
defined below). This security interest and agreement shall survive the
termination of this Master Lease resulting from an Event of Default. Tenant
shall pay all filing and reasonable record search fees and other costs for such
additional security agreements, financing statements, fixture filings and other
documents as Landlord may reasonably require to perfect or continue the
perfection of its security interest.


-17-

--------------------------------------------------------------------------------



           (b)        Subject to the other provisions of this Section 9.2,
Tenant may obtain, install and maintain and update Excluded Tenant Property, and
may grant security interests and other Liens (“Permitted Tenant Property Liens”)
in any Excluded Tenant Property to Persons other than Landlord. “Excluded Tenant
Property” shall mean personal property for each Facility the aggregate value of
which does not exceed the lesser of One Hundred Twenty Five Thousand Dollars
($125,000) or Three Thousand Dollars ($3,000) per bed or living unit, as
applicable, in such Facility, and which shall be strictly limited to: buses,
vans and other vehicles; photocopy machines, fax machines and personal
computers; and employee cell phones and pagers.

           9.3        Landlord Personal Property. Landlord and Tenant
acknowledge that, as of the Effective Date, the Premises does not include any
Landlord Personal Property. In the event that Landlord, in its sole and absolute
discretion, funds the acquisition of any personal property by Tenant after the
Effective Date, all such personal property shall be considered Landlord Personal
Property.

      10.        Financial, Management and Regulatory Reports. Tenant shall
provide Landlord (and, upon Landlord's prior request, to any lender of Landlord)
with the reports listed in Exhibit F at the time described therein and such
other information about it or the operations of the Premises and Business as
Landlord may reasonably request from time to time. All financial information
provided shall be prepared in accordance with generally accepted accounting
principles consistently applied. If Tenant or any Guarantor becomes subject to
any reporting requirements of the Securities and Exchange Commission during the
Term, it shall concurrently deliver to Landlord such reports as are delivered
pursuant to applicable securities laws. Tenant acknowledges that the failure to
furnish Landlord with any of the statements required by this Section 10 will
cause Landlord to incur costs and expenses not contemplated under this Master
Lease; therefore, if Tenant fails to furnish Landlord with any of the materials
as and when required under this Section 10, Tenant shall pay to Landlord upon
demand the sum of Five Hundred Dollars ($500.00) for each such failure.



-18-

--------------------------------------------------------------------------------


      11.        Representations and Warranties.

           11.1        By Landlord. Landlord represents and warrants to Tenant
that:

           (a)        this Master Lease and all other documents executed or to
be executed by Landlord in connection herewith have been duly authorized and
shall be binding upon Landlord;

           (b)        each entity comprising Landlord is duly formed, validly
existing and in good standing under the laws of the State of its formation and
is duly authorized and qualified to perform this Master Lease within the
state(s) where any portion of the Premises is located; and

           (c)        neither this Master Lease nor any other document executed
or to be executed in connection herewith violates the terms of any other
agreement of any entity comprising Landlord.

           11.2        By Tenant. Tenant represents and warrants to Landlord
that:

           (a)        this Master Lease and all other documents executed or to
be executed by Tenant in connection herewith have been duly authorized and shall
be binding upon Tenant;

           (b)        each entity comprising Tenant is duly formed, validly
existing and in good standing under the laws of the State of its formation and
one or both of such entities is duly authorized and qualified to perform this
Master Lease within the State(s) where any portion of the Premises is located;

           (c)        neither this Master Lease nor any other document executed
or to be executed by Tenant or Guarantor in connection herewith violates the
terms of any other agreement of any entity comprising Tenant;

           (d)        all documents, plans, surveys and other data or
information, including financial data and information, prepared by or on behalf
of Tenant and provided by or on behalf of Tenant to Landlord in connection with
the transactions contemplated in this Master Lease, including Schedule 2, are
true, correct and complete in all material respects and disclose all material
facts with no material omissions with respect thereto;

           (e)        Tenant holds good and marketable title to, and the entire
right, title, and interest in, the Tenant Property, free and clear of any and
all leases, Liens, encumbrances, or other liabilities, except, with respect to
the Excluded Tenant Property only, the Permitted Tenant Property Liens and as
otherwise permitted under Section 9.2;

           (f)        there are no Liens encumbering title to any of the
Facilities arising by, through or under Tenant;

           (g)        each Facility has available to its boundaries adequate
utilities, including without limitation, adequate water supply, storm and
sanitary sewage facilities, telephone, gas, electricity and fire protection, as
is required for the operation of such Facility as contemplated under this Master
Lease;


-19-

--------------------------------------------------------------------------------



           (h)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, the improvements at each Facility
and each portion thereof (i) have been constructed in a good and workmanlike
manner, free from material defects and in material compliance with all
applicable laws, and (ii) are in good condition and repair, free from material
defects and in material compliance with all applicable laws and CC&R's;

           (i)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, each Facility is properly zoned
for its current use and intended use hereunder, and the real property comprising
each Facility and the operation and use thereof, including all boundary line
adjustments to such real property, materially comply with all applicable laws
including laws concerning the subdivision of real property;

           (j)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, there are not now, and have not
been during Tenant's occupancy of the Premises under the Meditrust Lease
Documents, (i) any Hazardous Materials installed or stored in or otherwise
present or existing at, on, in or under any Facility, (ii) any Environmental
Activities, (iii) any Hazardous Materials Claims, and (iv) any violation of any
Hazardous Materials Law affecting any Facility;

           (k)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, there are no soil conditions
adversely affecting any Facility;

           (l)        except to the extent set forth to the contrary on
Schedule 5, Tenant has received no notice and to the best of its knowledge has
no knowledge that (i) any government agency or any employee or official thereof
considers that the conduct of the Business at any Facility, or the operation or
use of any Facility for its current use, has failed or will fail to materially
comply with any applicable law, (ii) any investigation has been commenced or is
contemplated respecting any such possible or actual failure of the Business
conducted at any Facility, or the operation or use of any Facility for its
current use, to materially comply with any applicable law, other than routine
deficiencies noted in connection with licensing surveys and inspections, each of
which is or shall promptly be addressed in an appropriate plan of correction in
accordance with applicable law, and (iii) there are any unsatisfied requests for
repairs, restorations or alterations with regard to the any Facility from any
person, entity or authority, including, any lender, insurance carrier or
governmental authority, other than routine deficiencies noted in connection with
licensing surveys and inspections, each of which is or shall promptly be
addressed in an appropriate plan of correction in accordance with applicable
law;

           (m)        except to the extent set forth to the contrary on
Schedule 5, there are no material actions, suits or proceedings pending or
threatened before or by any judicial, administrative or union body, any arbiter
or any governmental authority, against or affecting Tenant, or any Facility or
any portion thereof or the transactions contemplated by, or the enforceability
of, this Master Lease, and there are no existing or, to the best of Tenant's
knowledge, proposed or threatened eminent domain or similar proceedings which
would affect title or access to any Facility in any manner whatsoever;

          (n)        Tenant or Guarantor has obtained and holds all consents,
approvals, licenses, permits and other permissions related to leasing the
Facilities from Landlord, operating the Facilities as contemplated under this
Master Lease and conducting the Business thereon and the other the matters and
transactions contemplated herein as are required of Tenant or Guarantor under
any applicable law;


-20-

--------------------------------------------------------------------------------



          (o)        except to the extent set forth to the contrary on
Schedule 5, immediately prior to the Effective Date (i) there were no existing
breaches of or defaults or events of default under any Meditrust Lease Document
by any entity comprising Tenant or, to the best of Tenant's knowledge, by any
entity comprising Meditrust Landlord, and (ii) all rent, taxes, expenses and
other charges owed by any Tenant under any Meditrust Lease Document to Meditrust
Landlord or any other Person have been paid or otherwise satisfied;

           (p)        (i) the Manlius Financing Documents constitute all of the
documents, instruments and agreements evidencing, securing or setting forth the
terms and provisions of the indebtedness secured by the Manlius Facility, and
(ii) the outstanding principal balance of the Manlius Financing after
application of the April 1, 2002 payment due thereon is Eight Hundred
Fifty-Seven Thousand One Hundred Ninety-Four and 99/100 Dollars ($857,194.99).

      12.        Events of Default. The occurrence of any of the following
events will constitute an “Event of Default” on the part of Tenant, and there
shall be no cure period therefor except as otherwise expressly provided:

           (a)        Tenant's failure to pay at or before 3:00 p.m. (California
time) on the second (2nd) business day after the date when due any Rent, Taxes,
Other Charges or other payments required under this Master Lease;

           (b)        (i) Subject to the provisions of Section 7.1(c), at any
time that the Coverage Ratio for the immediately preceding calendar quarter was
less than 1.4:1.0, the revocation, suspension or material limitation of any
license required for the operation of any portion of the Business or any portion
of the Premises or, if Tenant has elected to participate therein or if otherwise
required by applicable law, the certification of any portion of the Premises for
provider status under Medicare or Medicaid (together with the events described
in Section 12(c), each a “Loss of Licensure”); (ii) the closure of any portion
of the Business; (iii) the sale or transfer of all or any portion of any
certificate of need, bed rights or other similar certificate or license relating
to any portion of the Business or any portion of the Premises; and (iv) the use
of any portion of the Premises other than for a licensed facility engaged in the
applicable Business and for ancillary services relating thereto, (each a
“Catastrophic Event of Default”);

           (c)        Subject to the provisions of Section 7.1(c), at any time
that the Coverage Ratio for the immediately preceding calendar quarter was less
than 1.4:1.0, any other material suspension, termination or restriction (other
than restrictions of general applicability imposed on the Business or under
licenses necessary to conduct the Business) placed upon Tenant, any portion of
the Premises, any portion of the Business or the ability to admit residents or
patients (e.g., an admissions ban or non-payment for new admissions by Medicare
or Medicaid (provided Tenant has elected to participate therein or the same is
otherwise required by law) resulting from an inspection survey), and such
suspension, termination or restriction continues for more than sixty days (60)
after imposition thereof;


-21-

--------------------------------------------------------------------------------



           (d)        A material default by Tenant or any Guarantor or any
Affiliate of either under (i) the Guaranty, the LC Agreement, the Stock Pledge,
(ii) any other lease, agreement or obligation between it and Landlord or any of
its Affiliates which is not cured within any applicable cure period specified
therein, (iii) any other lease agreement or obligation between it and Nationwide
Health Properties, Inc. (“NHP”) or any of its Affiliates, provided that NHP is
then a member of JER/NHP Senior Housing, LLC, or (iv) under any other obligation
in excess of One Million Dollars ($1,000,000) under any other lease or financing
agreement with any other party and with respect to which such party has
accelerated such obligation or has otherwise exercised any material remedy as a
result of such material default, which material default has not been waived or
cured in accordance with the applicable agreement;

           (e)        (i) Any material misstatement or omission of fact in any
written report, notice or communication from Tenant or any Guarantor to Landlord
with respect to Tenant, any Guarantor, the Premises or the Business, or (ii) any
representation or warranty made by Tenant in this Master Lease, proves to have
been false, incorrect, misleading or incomplete when made;

           (f)        The failure to perform or comply with (i) the provisions
of Section 6, or (ii) the provisions of Section 16;

           (g)        (i) Tenant or any Guarantor shall generally not pay its
debts as they become due, or shall admit in writing its inability to pay its
debts generally, or shall make an assignment of all or substantially all of its
property for the benefit of creditors; (ii) a receiver, trustee or liquidator
shall be appointed for either of them or any of their property, if within three
(3) business days of such appointment Tenant does not inform Landlord in writing
that they intend to cause such appointment to be discharged or such discharge is
not diligently prosecuted to completion within sixty (60) days after the date of
such appointment; (iii) the filing by either of them of a voluntary petition
under any federal bankruptcy or state law to be adjudicated as bankrupt or for
any arrangement or other debtor's relief; or (iv) the involuntary filing of such
a petition against either of them by any other party, unless Tenant within three
(3) business days of such filing informs Landlord in writing of their intent to
cause such petition to be dismissed, such dismissal is diligently prosecuted and
such petition is dismissed within ninety (90) days after filing; or

           (h)        The failure to perform or comply with any other provision
of this Master Lease not requiring the payment of money and not set forth in
Sections 12(b)-(g) above unless (i) within three (3) business days of Tenant's
receipt of a notice of default from Landlord, Tenant gives Landlord notice of
its intent to cure such default; and (ii) Tenant cures it either (x) within
thirty (30) days after such notice from Landlord or (y) if such default cannot
with due diligence be so cured because of the nature of the default or delays
beyond the control of Tenant and cure after such period will not have a
materially adverse effect upon any portion of the Premises or any portion of the
Business, then such default shall not constitute an Event of Default if Tenant
uses its best efforts to cure such default by promptly commencing and diligently
pursuing such cure to the completion thereof and cures it within one hundred
twenty (120) days after such notice from Landlord.


-22-

--------------------------------------------------------------------------------


     
13.        Remedies. Upon the occurrence of an Event of Default, Landlord may
exercise all rights and remedies under this Master Lease and the laws of the
state(s) where the Premises are located that are available to a lessor of real
and personal property in the event of a default by its lessee, and as to the
Tenant Property, all remedies granted under the laws of such state(s) to a
secured party under its Uniform Commercial Code. Landlord shall have no duty to
mitigate damages unless required by applicable law and shall not be responsible
or liable for any failure to relet any of the Premises or to collect any rent
due upon any such reletting. Tenant shall pay Landlord, immediately upon demand,
all expenses incurred by it in obtaining possession and reletting any of the
Premises, including fees, commissions and costs of attorneys, architects, agents
and brokers.

           13.1        General. Without limiting the foregoing, Landlord shall
have the right (but not the obligation) to do any of the following upon an Event
of Default: (a) sue for the specific performance of any covenant of Tenant as to
which it is in breach; (b) enter upon any portion of the Premises, terminate
this Master Lease, dispossess Tenant from the Premises and/or collect money
damages by reason of Tenant's breach, including the acceleration of all Rent
which would have accrued after such termination and all obligations and
liabilities of Tenant under this Master Lease which survive the termination of
the Term; (c) elect to leave this Master Lease in place and sue for Rent and
other money damages as the same come due; (d) (before or after repossession of
the Premises pursuant to clause (b) above and whether or not this Master Lease
has been terminated) relet any portion of the Premises to such tenant(s), for
such term(s) (which may be greater or less than the remaining balance of the
Term), rent, conditions (which may include concessions or free rent) and uses as
it may determine in its sole discretion and collect and receive any rents
payable by reason of such reletting; and (e) sell any Tenant Property in a
non-judicial foreclosure sale.

           13.2        Tenant Repurchase/Receivership. Tenant acknowledges that
a Catastrophic Event of Default will materially and irreparably impair the value
of Landlord's investment in the Premises. Therefore, in addition to its other
rights and remedies, upon a Catastrophic Event of Default Landlord shall have
the right to put the applicable Facility and associated Landlord Personal
Property, if any, to Tenant (the “Put”) and/or, as permitted and provided by
applicable law, petition any appropriate court for the appointment of a receiver
to take possession of the Premises or applicable Facility, to manage the
operation of the Premises or applicable Facility, to collect and disburse all
rents, issues, profits and income generated thereby and to the extent applicable
and possible, to preserve or replace any affected license or provider
certification for the Premises or applicable Facility or to otherwise substitute
the licensee or provider thereof (the “Receivership”). If Landlord exercises the
Put, Tenant shall purchase the applicable portion of the Premises from Landlord
for a cash price equal to the greater of, as attributable to the applicable
portion of the Premises (a) Landlord's Investment plus the product of Landlord's
Investment multiplied by the Initial Term Applicable Rate or Renewal Term
Applicable Rate then in effect, or (b) Fair Market Value on the date of
Landlord's notice of exercise (the “Put Exercise Date”) as established pursuant
to Exhibit C but assuming that such Catastrophic Event of Default did not then
exist, plus all of Landlord's attorneys' fees, costs and expenses incurred in
connection with the Put and the attendant Catastrophic Event. Such purchase
shall be consummated at Tenant's expense within one hundred twenty (120) days of
the Put Exercise Date through an escrow at a national title company selected by
Landlord using the title company's standard sale escrow instructions, without
representations or warranties, any due diligence or other contingencies in favor
of the buyer, and providing that Landlord shall deliver to Tenant title to the
applicable portion of the Premises subject only to the applicable title
exceptions shown in Exhibit D (the “Permitted Exceptions”). If Landlord
commences the Receivership, the receiver shall be paid a reasonable fee for its
services and all such fees and other expenses of the Receivership shall be paid
in addition to, and not in limitation of, the Rent otherwise due to Landlord
hereunder. Tenant irrevocably consents to the Receivership upon a Catastrophic
Event of Default and thus stipulates to and agrees not to contest the
appointment of a receiver under such circumstances and for such purposes.
Landlord's right and remedy to obtain a Receivership pursuant to this
Section 13.2 shall not prevent, limit or otherwise impair Landlord from seeking
or obtaining the appointment of a receiver upon any Event of Default other than
a Catastrophic Event of Default with respect to all or any portion of the
Premises in accordance with applicable law.


-23-

--------------------------------------------------------------------------------



           13.3        Remedies Cumulative; No Waiver. No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and each and every right and remedy shall be cumulative and in
addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Landlord to
insist at any time upon the strict performance of any provision of this Master
Lease or to exercise any option, right, power or remedy contained herein shall
be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Tenant. Landlord's receipt
of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Master Lease shall be effective
unless expressed in a writing signed by it.

          13.4        Performance of Tenant's Obligations. If Tenant at any time
shall fail to make any payment or perform any act on its part required to be
made or performed under this Master Lease, after expiration of applicable notice
or cure periods as expressly provided herein, if any, then Landlord may, without
waiving or releasing Tenant from any obligations or default hereunder, make such
payment or perform such act for the account and at the expense of Tenant, and
enter upon any portion of the Premises for the purpose of taking all such action
as may be reasonably necessary. No such entry shall be deemed an eviction of
Tenant. All sums so paid by Landlord and all necessary and incidental costs and
expenses (including reasonable attorneys' fees and expenses) incurred in
connection with the performance of any such act by it, together with interest at
the Agreed Rate from the date of the making of such payment or the incurring of
such costs and expenses, shall at Landlord's option, which may be exercised in
Landlord's sole and absolute discretion, either be payable by Tenant to Landlord
on demand or added to Landlord's Investment.

      14.        Provisions on Termination.

           14.1        Surrender of Possession. On the expiration of the Term or
earlier termination or cancellation of this Master Lease (the “Termination
Date”), Tenant shall deliver to Landlord or its designee possession of (a) each
Facility and associated Landlord Personal Property, if any, in a neat and clean
condition and in as good a condition as existed at the date of their possession
and occupancy pursuant to this Master Lease, ordinary wear and tear excepted,
(b) a fully operational Business at each Facility including, at Tenant's sole
cost except to the extent provided to the contrary in Section 7.2, any
Alterations necessitated by, or imposed in connection with, a change of
ownership inspection survey for the transfer of operation of any portion of the
Premises to Landlord or its designee, and (c) provided that Landlord or its
designee executes an agreement, in form and substance reasonably acceptable to
such party, confirming its obligation to maintain such records for a period
equal to the longer of (i) the applicable statute of limitations, or (ii) the
period required by applicable law, all patient charts and resident records along
with appropriate resident consents if necessary and copies of all its books and
records relating to the Business and the Premises. Accordingly, Tenant shall not
at any time during or after the Term seek to transfer, surrender, allow to
lapse, or grant any security interest or any other interest in and to the
licenses, permits or certifications relating to any portion of the Business or
any portion of the Premises, nor shall Tenant commit or omit any act that would
jeopardize any portion of the Business or any licensure or certification of any
portion of the Premises. Tenant shall cooperate fully with Landlord or its
designee in transferring or obtaining all necessary licenses and certifications
for Landlord or its designee, and Tenant shall comply with all requests for an
orderly transfer of the Business, Facility licenses, and Medicare and Medicaid
certifications and possession at the time of its surrender of the Premises to
Landlord or its designee. Subject to all applicable laws and to the applicable
limitations set forth in Section 14.3, Tenant hereby assigns, effective upon the
Termination Date, all rights to operate the facility to Landlord or its designee
including all required licenses and permits and all rights to apply for or
otherwise obtain them, and all other nonproprietary Tenant Intangible Property
relating to any portion of the Premises.


-24-

--------------------------------------------------------------------------------



           14.2        Removal of Tenant Personal Property. Provided that no
Event of Default then exists, in connection with the surrender of the Premises,
Tenant may upon at least five (5) business days prior notice to Landlord remove
from the Premises in a workmanlike manner all Tenant Personal Property, leaving
the Premises in good and presentable condition and appearance, including repair
of any damage caused by such removal; provided that Landlord shall have the
right and option, subject to the approval of any lienholder permitted under
Section 9.2, to purchase the Tenant Personal Property (other than the Excluded
Tenant Property) for its then net book value during such five (5) business day
notice period, in which case Tenant shall so convey the Tenant Personal Property
(other than the Excluded Tenant Property) to Landlord by executing a bill of
sale in a form reasonably required by Landlord. If there is any Event of Default
then existing, Tenant will not remove any Tenant Personal Property (including
the Excluded Tenant Personal Property) from the Premises and instead will, on
demand from Landlord, convey it to Landlord for no additional consideration by
executing a bill of sale in a form reasonably required by Landlord. Title to any
Tenant Personal Property which is not removed by Tenant as permitted above upon
the expiration of the Term shall, at Landlord's election, vest in Landlord;
provided, however, that Landlord may remove and store or dispose at Tenant's
expense any or all of such Tenant Personal Property which is not so removed by
Tenant without obligation or accounting to Tenant.

           14.3        Management of Premises. Commencing on the Termination
Date, Landlord or its designee, upon written notice to Tenant, may elect to
assume the responsibilities and obligations for the management and operation of
the Business and Tenant agrees to cooperate fully to accomplish the transfer of
such management and operation without interrupting the operation of the
Business. Tenant agrees that Landlord or its designee may operate the Business
under Tenant's licenses and certifications to the extent allowed under
applicable law pending the issuance of new licenses and certifications to
Landlord or its designee. Tenant shall not commit any act or be remiss in the
undertaking of any act that would jeopardize any licensure or certification of
any portion of the Premises, and Tenant shall comply with all requests for an
orderly transfer of any and all facility and other licenses, Medicare and
Medicaid certifications to the extent that Tenant is participating therein and
possession of the Premises at the time of any such surrender.


-25-

--------------------------------------------------------------------------------



           14.4        Holding Over. If Tenant shall for any reason remain in
possession of any portion of the Premises after the Termination Date, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) business day of each month one and one-half (1½)
times the total of the monthly Minimum Rent payable with respect to the last
Lease Year plus all additional charges accruing during the month and all other
sums, if any, payable by Tenant pursuant to this Master Lease. Nothing contained
herein shall constitute the consent, express or implied, of Landlord to the
holding over of Tenant after the Termination Date, nor shall anything contained
herein be deemed to limit Landlord's remedies.

           14.5        Survival. All representations, warranties, covenants and
other obligations of Tenant under this Master Lease shall survive the
Termination Date.

      15.        Certain Landlord Rights.

           15.1        Entry and Examination of Records. Landlord and its
representatives may enter any portion of the Premises at any reasonable time
after reasonable notice to Tenant to inspect the Premises for compliance, to
exhibit the Premises for sale, lease or mortgaging, or for any other reason;
provided that no such notice shall be required in the event of an emergency,
upon an Event of Default or to post notices of non-responsibility under any
mechanic's or materialman's lien law. No such entry shall unreasonably interfere
with residents, patients, patient care or the Business. During normal business
hours, Tenant will permit Landlord and its representatives, inspectors and
consultants to examine all contracts, books and financial and other records
(wherever kept) relating to Tenant's operations at any portion of the Premises.

           15.2        Grant Liens; Change in Zoning. Without the consent of
Tenant, Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Lien, title retention agreement, or other
encumbrance upon the Premises, or any portion thereof or interest therein
(including this Master Lease), whether to secure any borrowing or other means of
financing or refinancing or otherwise. Without the consent of Tenant, Landlord
may from time to time directly or indirectly, create or otherwise cause to exist
any restrictive covenant or easement upon the Premises, or accede to a change in
the zoning of any portion of the Premises, so long as such covenant, easement or
change would not have a material adverse effect on the Business or other
activities of Tenant conducted thereon pursuant to the terms of this Master
Lease.

           15.3        Subordination, Attornment and Nondisturbance. Upon the
request of Landlord, Tenant shall subordinate this Master Lease to the Lien of
any encumbrance consented to by Landlord pursuant to Section 15.2. Any such
encumbrance, or an ancillary agreement in connection therewith, shall provide,
subject to customary limitations and exceptions (a) that so long as no Event of
Default shall exist, (i) it is subject to the rights of Tenant under this Master
Lease, and (ii) that Tenant's occupancy hereunder, including Tenant's right of
quiet enjoyment provided herein, shall not be disturbed if any Person (a
“Foreclosure Purchaser”) takes possession of the applicable portion of the
Premises through foreclosure proceeding or otherwise, and (b) that Tenant shall
attorn to any Foreclosure Purchaser.


-26-

--------------------------------------------------------------------------------



           15.4        Estoppel Certificates. Tenant and Landlord shall, at any
time upon not less than five (5) days prior written request by the other party,
have an authorized representative execute, acknowledge and deliver to the
requesting party or its designee a written statement certifying (a) that this
Master Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid,
(c) that no default by either party exists or specifying any such default and
(d) as to such other matters as the requesting may reasonably request.

           15.5        Conveyance Release. Landlord or any successor owner may
sell or transfer all or any portion of the Premises or assign in whole or in
part this Master Lease in its sole and absolute discretion, which shall in each
case include an assignment and delivery to the purchaser or assignee of all
funds then held in escrow pursuant to this Master Lease (or the allocable
portion thereof), and upon any such sale or transfer, they shall thereupon be
released from all future liabilities and obligations under this Master Lease
arising or accruing from and after the date of such conveyance or other
transfer, which instead shall thereupon be binding upon the new owner.

      16.        Assignment and Subletting. Without the prior written consent of
Landlord, which may be withheld or conditioned at its sole discretion, this
Master Lease shall not, nor shall any interest of Tenant herein, be assigned or
encumbered by operation of law, nor shall Tenant voluntarily or involuntarily
assign, mortgage, encumber or hypothecate any interest in this Master Lease or
sublet any portion of the Premises except (i) in the ordinary course of Tenant's
business to residents or occupants of such Facility or their immediate family
members using Tenant's standard form occupancy lease for the State in which the
applicable Facility is located (in the form approved by the regulatory agency
having jurisdiction thereover), and (ii) for incidental subleases and occupancy
agreements to providers of incidental services to residents (such as physical
therapists or beauty shops) which (A) do not exceed in the aggregate for any
single Facility more than one hundred (100) square feet within such Facility,
and (B) with respect to any individual sublease or occupancy agreement, does not
exceed one (1) year in duration (including any available renewal or extension
terms). Any of the foregoing acts without such consent shall be void and shall,
at Landlord's sole option, constitute an Event of Default giving rise to
Landlord's right, among other things, to terminate this Master Lease. An
assignment of this Master Lease by Tenant shall be deemed to include:
(a) entering into a management or similar agreement relating to the operation or
control of any portion of the Premises with a Person that is not an Affiliate of
Tenant; (b) any change (voluntary or involuntary, by operation of law or
otherwise, including the transfer, assignment, sale, hypothecation or other
disposition of any equity interest in Tenant) in the Person that ultimately
exert effective Control over the management of the affairs of Tenant as of the
date hereof; provided that an initial public offering of Tenant or a change in
the ownership of Guarantor shall not be deemed to be an assignment of the Master
Lease so long as thereafter less than twenty-five percent (25%) of the voting
stock of Tenant or Guarantor, respectively, is held by any Person or related
group that did not have such ownership prior thereto; or (c) the sale or other
transfer of all or any portion of any certificate of need, bed rights or other
similar certificate or license relating to any portion of the Business or any
portion of the Premises. Notwithstanding the foregoing, Tenant may, without
Landlord's prior written consent, assign this Master Lease or sublet the
Premises or any portion thereof to an Affiliate of Tenant or any Guarantor if
all of the following are first satisfied: (w) such Affiliate fully assumes
Tenant's obligations hereunder; (x) Tenant remains fully liable hereunder and
any Guarantor remains fully liable under its guaranty; (y) the use of the
applicable portion of the Premises remains unchanged; and (z) Landlord in its
reasonable discretion shall have approved the form and content of all documents
for such assignment or sublease and received an executed counterpart thereof. In
no event shall Tenant sublet any portion of the Premises on any basis such that
the rental to be paid by the sublessee would be based, in whole or in part, on
either the income or profits derived by the business activities of the
sublessee, or any other formula, such that any portion of the sublease rental
received by Landlord would fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the U.S. Internal Revenue Code, or any similar
or successor provision thereto.


-28-

--------------------------------------------------------------------------------



      17.        Damage by Fire or Other Casualty. Tenant shall promptly notify
Landlord of any damage or destruction of any portion of the Premises and
diligently repair or reconstruct such portion of the Premises to a like or
better condition than existed prior to such damage or destruction. Any net
insurance proceeds payable with respect to the casualty shall be used for the
repair or reconstruction of the applicable portion of the Premises pursuant to
reasonable disbursement controls in favor of Landlord. If such proceeds are
insufficient, Tenant shall provide the required additional funds; if they are
more than sufficient, the surplus shall belong and be paid to Tenant. Tenant
shall not have any right under this Master Lease, and hereby waives all rights
under applicable law, to abate, reduce or offset rent by reason of any damage or
destruction of any portion of the Premises by reason of an insured or uninsured
casualty.

      18.        Condemnation. Except as provided to the contrary in this
Section 18, this Master Lease shall not terminate and shall remain in full force
and effect in the event of a taking or condemnation of the Premises, or any
portion thereof, and Tenant hereby waives all rights under applicable law to
abate, reduce or offset rent by reason of such taking. If during the Term all or
substantially all (a “Complete Taking”) or a smaller portion (a “Partial
Taking”) of any Facility is permanently taken or condemned by any competent
public or quasi-public authority, then (a) in the case of a permanent Complete
Taking, Tenant may at its election made within thirty (30) days of the effective
date of such Taking, terminate this Master Lease with respect to such Facility
and the current Rent shall be prorated as of the effective date of such
termination, or (b) in the case of a permanent Partial Taking, the Rent shall be
abated to the same extent as the resulting diminution in Fair Market Value of
the portion of the Premises taken. The award payable upon a Complete Taking
shall be allocated (i) as provided by the taking authority, (ii) in the absence
thereof, as agreed by the parties, or (iii) failing such agreement within
thirty(30) days after the effective date of such Taking, pursuant to the
appraisal procedure described in Exhibit C. The resulting diminution in Fair
Market Value on the effective date of a Partial Taking shall be as established
pursuant to Exhibit C. Landlord alone shall be entitled to prosecute, litigate,
compromise and settle any condemnation claim, any Complete Taking or any Partial
Taking, and to receive and retain any award for a Partial Taking.

      19.        Indemnification. Tenant agrees to protect, indemnify, defend
and save harmless Landlord, its directors, officers, shareholders, agents and
employees from and against any and all foreseeable or unforeseeable liability,
expense, loss, cost, deficiency, fine, penalty or damage (including
consequential or punitive damages) of any kind or nature, including reasonable
attorneys' fees, from any suits, claims or demands, on account of any matter or
thing, action or failure to act arising out of or in connection with this Master
Lease, the Premises or the operations of Tenant on any portion of the Premises,
including (a) the breach by Tenant of any of its representations, warranties,
covenants or other obligations hereunder, (b) any Protest, (c) all known and
unknown Environmental Activities on any portion of the Premises, Hazardous
Materials Claims or violations by Tenant of a Hazardous Materials Law with
respect to any portion of the Premises, and (d) upon or following the
Termination Date, the correction of all deficiencies of a physical nature
identified by, and any liability assessed or asserted by, any governmental
agency or Medicare or Medicaid providers (but only to the extent Tenant was, or
was required pursuant to applicable law to be, participating in the same as of
the termination date) as a result of or arising out of or in connection with
this Master Lease or the related change of ownership inspection and audit
(including any overpayment to any Medicare, Medicaid or other third-party
payor), except to the extent that Tenant is not responsible therefor pursuant to
Section 7.2. Upon receiving knowledge of any suit, claim or demand asserted by a
third party that Landlord believes is covered by this indemnity, it shall give
Tenant notice of the matter. If Landlord does not elect to defend the matter
with its own counsel at Tenant's expense, Tenant shall then defend Landlord at
Tenant's expense (including Landlord's reasonable attorneys' fees and costs)
with legal counsel satisfactory to Landlord


-28-

--------------------------------------------------------------------------------



      20.        Attorneys Fees; Disputes. If any party brings any action to
interpret or enforce this Master Lease, or for damages for any alleged breach,
the prevailing party shall be entitled to reasonable attorneys' fees and costs
as awarded by the court in addition to all other recovery, damages and costs.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MASTER LEASE,
INCLUDING RELATIONSHIP OF THE PARTIES, TENANT'S USE AND OCCUPANCY OF ANY PORTION
OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE FOREGOING OR
THE ENFORCEMENT OF ANY REMEDY. All disputes arising under or relating to this
Master Lease shall be brought and litigated in the state and/or federal courts
in Orange County, California and all related appellate courts, and Landlord and
Tenant hereby consent to the jurisdiction of such courts.

           21.        Notices. All notices and demands, certificates, requests,
consents, approvals and other similar instruments under this Master Lease shall
be in writing and sent by personal delivery, U. S. certified or registered mail
(return receipt requested, postage prepaid) or FedEx or similar generally
recognized overnight carrier regularly providing proof of delivery, addressed as
follows:
If to Tenant:

c/o Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Mark W. Ohlendorf
Fax No. (414) 918-5055



-29-

--------------------------------------------------------------------------------


With a copy to:
Rogers & Hardin LLP
2700 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303-1601
Attention: Miriam J. Dent
Fax No. (404) 525-2224

If to Landlord:
Nationwide Health Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California 92660-6429
Attention: President and General Counsel
Fax No. (949) 759-6876

And:
JER Partners
1650 Tysons Boulevard, Suite 1600
McLean, Virginia 22101
Attention: Paul A. Froning
Facsimile: (703) 714-8060 and
Attention: Daniel T. Ward, Esq.
Facsimile: (703) 714-8102
With a copy to:
O'Melveny & Myers LLP
610 Newport Center Drive, Suite 1700
Newport Beach, California 92660-6429
Attention: Steven L. Edwards
Fax No. (949) 823-6994

And:
Pircher, Nichols & Meeks
1925 Century Park East, Suite 1700
Los Angeles, California 90067
Attention: Stevens A. Carey, Esq.
Facsimile: (310) 201-8922


A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier's proof of delivery or, if not so
delivered, on the day received (provided that such notice or instrument shall be
deemed received on the next succeeding business day if received after 5:00 p.m.
(local time)). Delivery to any officer, general partner or principal of a party
shall be deemed delivery to such party. Notice to any one co-Tenant shall be
deemed notice to all co-Tenants.


-30-

--------------------------------------------------------------------------------



      22.        Miscellaneous. Since each party has been represented by counsel
and this Master Lease has been freely and fairly negotiated, all provisions
shall be interpreted according to their fair meaning and shall not be strictly
construed against any party. While nothing contained in this Master Lease should
be deemed or construed to constitute an extension of credit by Landlord to
Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Master
Lease shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following business day. Whenever
the words “including”, “include” or “includes” are used in this Master Lease,
they shall be interpreted in a non-exclusive manner as though the words “without
limitation” immediately followed. Whenever the words day or days are used in
this Master Lease, they shall mean “calendar day” or “calendar days” unless
expressly provided to the contrary. The titles and headings in this Master Lease
are for convenience of reference only and shall not in any way affect the
meaning or construction of any provision. Unless otherwise expressly provided,
references to any “Section” mean a section of this Master Lease (including all
subsections), to any “Exhibit” or “Schedule” mean an exhibit or schedule
attached hereto, and references to “Medicare” or “Medicaid” include any
successor program. If more than one Person is Tenant hereunder, their liability
and obligations hereunder shall be joint and several. Promptly upon the request
of either party and at its expense, the parties shall prepare, enter into and
record a suitable short form memorandum of this Master Lease. This Master Lease
(a) together with the LC Agreement, the Guaranty, the Stock Pledge, the
Memorandum of Understanding and all other documents or instruments executed as
of the Effective Date in connection therewith, contains the entire agreement of
the parties as to the subject matter hereof and supersedes all prior or
contemporaneous verbal or written agreements or understandings, (b) may be
executed in several counterparts, each of which shall be deemed an original, but
all of which shall constitute one and the same document, (c) may only be amended
by a writing executed by the parties, (d) shall inure to the benefit of and be
binding upon the successors and permitted assigns of the parties, (e) shall be
governed by and construed and enforced in accordance with the internal laws of
the State of California, without regard to the conflict of laws rules thereof,
provided that the law of the State in which each Facility is located (each a
“Situs State”) shall govern procedures for enforcing, in the respective Situs
State, provisional and other remedies directly related to such Facility and
related personal property as may be required pursuant to the law of such Situs
State, including without limitation the appointment of a receiver; and, further
provided that the law of the Situs State also applies to the extent, but only to
the extent, necessary to create, perfect and foreclose the security interests
and liens created under this Master Lease, and (f) incorporates by this
reference any Exhibits and Schedules attached hereto.

      23.        Wisconsin Purchase Facilities.

           23.1        Tenant Purchase Option.


-31-

--------------------------------------------------------------------------------



           (a)        Provided no Event of Default exists on the applicable Call
Exercise Date or the applicable closing date, Tenant shall have the option to
purchase each of the Wisconsin Purchase Facilities by giving Landlord written
notice (a “Call Exercise Notice”) thereof on a date (the “Call Exercise Date”)
that is at least thirty (30) days but no more than sixty (60) days prior to the
anticipated closing date for the consummation of such purchase. Landlord shall
not unreasonably withhold its consent to the extension or adjustment of the
dates set forth in the preceding sentence upon the prior written request of
Tenant. The purchase price shall be the applicable amount (the “Minimum
Residence Price”) set forth on Schedule 7. Within ten (10) days of Tenant's
delivery of any Call Exercise Notice, the parties shall sign the standard sale
escrow instructions (the “Sale Instructions”) of a national title company
(selected by Landlord) that are in form and substance reasonably satisfactory to
Landlord, which Sale Instructions shall provide (i) for no representations or
warranties, due diligence or other contingencies in favor of Tenant; (ii) that
Tenant shall deposit five percent (5%) of the purchase price with the title
company, which may be retained by Landlord as liquidated damages solely for any
breach by Tenant of the terms of this Section 23.1 or the Sale Instructions (and
which in no way shall liquidate or limit Landlord's damages by reason of any
other breach of this Master Lease); (iii) that the escrow shall close on the
date identified in the applicable Call Exercise Notice, at which time Tenant
shall pay the purchase price in cash and Landlord shall deliver title to the
applicable Wisconsin Purchase Facility, subject only to the applicable Permitted
Exceptions; (iv) that Tenant shall pay all transaction costs; (v) that Tenant
may elect to cause the conveyance of the applicable Wisconsin Purchase Facility
to be made by Landlord to a third party. If Tenant fails to close the escrow for
the purchase of any Wisconsin Purchase Facility for any reason other than a
breach by Landlord, then no Event of Default shall arise solely as a result of
such failure, but the rights granted to Tenant under this Section 23.1 with
respect only to such Wisconsin Purchase Facility shall automatically terminate
and be of no further force or effect.

          (b)        Any proceeds received by Tenant from the sale to any third
party of any Wisconsin Purchase Facility, to the extent such proceeds are in
excess of the applicable Minimum Residence Purchase Price and Tenant's
reasonable and customary transaction costs from such sale, shall immediately be
paid by Tenant to Landlord upon Tenant's receipt thereof.

           (c)        The purchase option granted to Tenant pursuant to
Section 23.1(c) shall automatically terminate and be of no further force or
effect with respect to each Wisconsin Purchase Facility for which Tenant has not
then duly given a Call Exercise Notice on the date that is the earlier of
(i) one (1) year from the Effective Date, or (ii) the date that Landlord gives
notice of its exercise of its rights pursuant to Section 23.2 with respect to
such Wisconsin Purchase Facility.

           23.2        Landlord Disposition Rights. Upon not less than thirty
(30) days prior written notice to Tenant in each instance, Landlord may
terminate this Master Lease with respect to any Wisconsin Purchase Facility.
Upon the effectiveness of any such termination, the applicable Wisconsin
Purchase Facility shall no longer be a part of the Premises hereunder and
Landlord and Tenant shall be released from their respective obligations with
respect thereto, except to the extent that any such obligation survives the
termination of this Master Lease in accordance with the terms hereof.
Alternatively, at Landlord's request, all or the then remaining Wisconsin
Purchase Facilities shall be removed from this Master Lease and Landlord and
Tenant shall enter into a new lease with respect thereto, which shall be on
substantially the same terms as this Master Lease as applicable to such
Wisconsin Purchase Facilities (including the provisions concerning the purchase
option set forth in Section 23.1).

           23.3        Adjustment to Landlord's Investment. Concurrently with
the closing of any sale of any Wisconsin Termination Facility pursuant to
Section 23.1, Landlord's Investment shall be reduced by the greater of the
applicable Minimum Residence Price or the actual proceeds received by Landlord
from such sale pursuant to Section 23.1(b). Concurrently with the removal from
this Master Lease with respect to any Wisconsin Termination Facility pursuant to
Section 23.2, Landlord's Investment shall be reduced by the applicable Minimum
Residence Price.


-32-

--------------------------------------------------------------------------------



      24.        Quiet Enjoyment. So long as no Event of Default exists,
Landlord covenants and agrees that Tenant shall peaceably and quietly have, hold
and enjoy the Premises for the Term free from claims by, through or under
Landlord, subject to all of the provisions of this Master Lease.

     25.        Landlord Maintenance Obligation. Effective as of the Effective
Date, and continuing until thirty (30) days after the date Landlord delivers
notice to Tenant of the termination of Landlord's obligations under this
Section 25, which notice may be given at any time in Landlord's sole and
absolute discretion, Landlord shall be responsible for performing, at the
expense of Tenant as described below, the maintenance and repair of the Exterior
Portion of each of the Facilities.

           25.1        Maintenance Contractors. Landlord shall retain such third
party vendors and contractors (each a “Maintenance Contractor”) as Landlord
shall from time to time deem necessary to perform Landlord's maintenance
obligations under this Section 25. Such Maintenance Contractors shall be
identified by Landlord from a list (each a “Maintenance Contractor List”) of
proposed vendors and contractors for each Facility to be mutually agreed upon
from time to time by Landlord and Tenant, which agreement shall not be
unreasonably withheld, conditioned or delayed by Tenant. Landlord shall be free
from time to time to terminate any such Maintenance Contractor and retain a
replacement therefor as identified from the applicable Maintenance Contractor
List. Any written contract to be entered into with respect to the maintenance of
the Exterior Portion of any Facility shall be entered into by and between
Landlord and the applicable Maintenance Contractor.

           25.2        Request for Service. Subject to the other terms and
provisions of this Section 25 and other applicable Sections of this Master
Lease, Tenant may contact any Maintenance Contractor to request the service to
be performed by such Maintenance Contractor and shall otherwise be free to deal
with each Maintenance Contractor in connection with the use and operation of the
Facilities and the Business conducted thereon.

           25.3        Costs and Expenses. All costs, expenses and fees of each
Maintenance Contractor shall be the responsibility of Tenant. Tenant shall use
its best efforts to cause each invoice, statement or other request for payment
from any Maintenance Contractor to be billed in the name of, and sent to,
Landlord with a copy to Tenant for direct payment by Tenant to the applicable
Maintenance Contractor, and Tenant shall provide Landlord with such evidence of
such payment as Landlord may reasonably request.

           25.4        Report on Activities. Each quarterly Facility condition
report submitted to Landlord pursuant to Section 10 and Exhibit F of this Master
Lease shall include a reasonably detailed report on the activities of all
Maintenance Contractors at the applicable Facility during the applicable
quarter.


-33-

--------------------------------------------------------------------------------



           25.5        Transition. Landlord and Tenant shall mutually cooperate
with each other to effect an orderly transition of Landlord's obligations under
this Section 25 from Landlord to Tenant upon any election of Landlord to
terminate such obligations.

      26.        Advisory Fee. On the Effective Date, at Tenant's request,
Landlord shall pay to Tenant the amount of One Million Five Hundred Thirty Two
Thousand Seven Hundred Seventy-Eight Dollars ($1,532,778) to be paid by Tenant
to certain of its professional advisors for services rendered in connection with
this Master Lease. Provided that no Event of Default or circumstances that with
the giving of notice or passing of time would constitute an Event of Default
then exists, upon the termination of this Master Lease with respect to each
Wisconsin Purchase Facility as a result of Tenant exercising its purchase option
therefor in accordance with Section 23.1(a) or Landlord exercising its
disposition rights in accordance with Section 23.2, Landlord shall pay to Tenant
the amount of Eleven Thousand Four Hundred Eighty-One and 33/100 Dollars
($11,481.33) per Wisconsin Purchase Facility to be paid by Tenant to certain of
its professional advisors for services rendered in connection with this Master
Lease. In the event that Tenant is not entitled to receive any disbursement of
the above-described advisory fee reimbursement as of the first (1st) anniversary
of the Effective Date, it shall be conclusively deemed as between Landlord and
Tenant that no such further payment is due, and Landlord shall (a) have no
further liability in connection with such payment and (b) reduce the amount of
Landlord's Investment by such amount. The amounts described above, if and when
disbursed to Tenant, shall be utilized by Tenant only for the purposes described
in this Section 26. Landlord assumes, and shall have, no liability or obligation
to any Person other than Tenant for the payment of the sums described in this
Section 26.


-34-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the Effective Date.

“TENANT”
ALS LEASING, INC.,
a Delaware corporation



By:
/s/ Mark W. Ohlendorf
Name:  Mark W. Ohlendorf
Title:  VP


Witness:  /s/ Sarah Wits           Witness:/s/ Kristin Ferge


ASSISTED LIVING PROPERTIES, INC.,
a Kansas corporation



By:  /s/ Mark W. Ohlendorf
Name:  Mark W. Ohlendorf
Title:  VP


Witness:  /s/ Sarah Wits                     Witness:   /s/ Kristin Ferge



S-1

--------------------------------------------------------------------------------



“LANDLORD”

JER/NHP SENIOR LIVING ACQUISITION, LLC,
a Delaware limited liability company


By: JER/NHP SENIOR HOUSING, LLC,
a Delaware limited liability company,
its sole member



By: NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation,
its managing member


By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President & General Counsel


Witness:  /s/ Sharina Ross                    Witness:/s/ Frank M. Crance


JER/NHP SENIOR LIVING TEXAS, L.P.,
a Texas limited partnership


By:
JER/NHP MANAGEMENT TEXAS, LLC,
a Texas limited liability company
its general partner



By:
/s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Manager





Witness:  /s/ Sharina Ross                     Witness:  /s/ Frank M. Crance


S-2

--------------------------------------------------------------------------------



JER/NHP SENIOR LIVING WISCONSIN, LLC,
a Delaware limited liability company



By:  JER/NHP SENIOR HOUSING, LLC,
a Delaware limited liability company,
ts sole member


By: NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation,
its managing member



By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President & General Counsel



Witness:  /s/ Sharina Ross                    Witness  /s/ Frank M. Crance



S-3

--------------------------------------------------------------------------------


EXHIBIT E

CERTAIN DEFINITIONS

For purposes of this Master Lease, the following terms and words shall have the
specified meanings:

ENVIRONMENTAL DEFINITIONS

     “Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

     “Hazardous Materials” shall mean (a) any petroleum products and/or
by-products (including any fraction thereof), flammable substances, explosives,
radioactive materials, hazardous or toxic wastes, substances or materials, known
carcinogens or any other materials, contaminants or pollutants which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or may
or could pose a hazard to the health and safety of the occupants of any portion
of the Premises or the owners and/or occupants of property adjacent to or
surrounding any portion of the Premises, including, without limitation, any
materials or substances that are listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) as amended from time
to time.

     “Hazardous Materials Claims” shall mean any and all enforcement, clean-up,
removal or other governmental or regulatory actions or orders threatened,
instituted or completed pursuant to any Hazardous Material Laws, together with
all claims made or threatened by any third party against any portion of the
Premises, Landlord or Tenant relating to damage, contribution, cost recovery
compensation, loss or injury resulting from any Hazardous Materials.

     “Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules, orders, guidelines or policies relating to the environment, health and
safety, Environmental Activities, Hazardous Materials, air and water quality,
waste disposal and other environmental matters.


E-1

--------------------------------------------------------------------------------



OTHER DEFINITIONS

     “Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

     “CC&R's” shall mean covenants, conditions and restrictions or similar use,
maintenance or ownership obligations encumbering or binding upon the real
property comprising any Facility.

     “Control” shall mean, as applied to any Person, the possession, directly or
indirectly, of the power to direct the management and policies of that Person,
whether through ownership, voting control, by contract or otherwise.

     “Exterior Portion” shall mean, with respect to any Facility, the exterior
structure and roof, parking areas, hardscape and other exterior areas and
landscaping.

      “Manlius Debt Service” shall mean all amounts due and payable under the
Manlius Financing Documents or otherwise in connection with the Manlius
Financing, including interest payments; principal (or amortization) payments;
credit enhancement fees; letter of credit and other credit facility fees; ground
lease payments; deposit, reserve and impound account payments; loan, extension,
prepayment, commitment and other fees; servicing, administration and similar
charges; indenture trustee fees and expenses; and underwriting, bond,
remarketing fees and expenses.

      “Manlius Facility” means the Facility known as Wynwood of Manlius, located
at 100 Flume Road, Manlius, New York.

      “Manlius Financing” shall mean the indebtedness evidenced by the Manlius
Financing Documents.

      “Manlius Financing Documents” shall mean the documents described on
Schedule 8.

      “Meditrust Landlord” shall mean, individually and collectively, La Quinta
Properties, Inc., a Delaware corporation, Meditrust of Kansas, Inc., a Delaware
corporation, T and F Properties, LP, a Delaware limited partnership, and
Meditrust Acquisition Company LLC, a Delaware limited liability company.

      “Meditrust Lease Documents” shall mean all leases and other documents or
agreements evidencing the leasing of the Premises prior to the date hereof by
Tenant from Meditrust Landlord and all documents and agreements securing
Tenant's obligations thereunder or otherwise executed in connection therewith.

      “Meditrust Purchase Agreement” shall mean that certain Amendment and
Restatement of Purchase and Sale Agreement dated as of April 2, 2002 by and
between La Quinta Properties, Inc. and certain Affiliates thereof, and
Nationwide Health Properties, Inc., a Maryland corporation (“NHP”), as assigned
by NHP to one or more of the entities comprising Landlord.

      “Person” shall mean any individual, partnership, association, corporation,
limited liability company or other entity.



E-2

--------------------------------------------------------------------------------


      “Portfolio EBITDARM” shall mean, for any applicable fiscal quarter, the
net income of Tenant for such quarter to the extent derived from the operation
of the Premises, adjusted to add thereto, to the extent allocable to the
Premises, without duplication, (i) interest expense, (ii) income tax expense,
(iii) depreciation and amortization expense, (iv) rental expense, and
(v) management fee expenses, in each case determined in conformity with
generally accepted accounting principles, consistently applied.
     
“Portfolio Rent Expense” means, for any applicable fiscal quarter, the amount of
Minimum Rent and Manlius Debt Service payable under this Master Lease in such
quarter.


E-3

--------------------------------------------------------------------------------



SCHEDULE 1A

LANDLORD ENTITIES



1.        JER/NHP Senior Living Texas, L.P., a Texas limited partnership

Fee owner of portions of Premises located in the State of Texas

2.        JER/NHP Senior Living Wisconsin, LLC a Delaware limited liability
company

Fee owner of portions of Premises comprising Wisconsin Purchase Facilities

3.        JER/NHP Senior Living Kansas, Inc., a Kansas corporation

           (f/k/a Meditrust of Kansas, Inc., a Kansas corporation)

          Fee owner of portions of Premises located in the State of Kansas

4.        JER/NHP Senior Living Acquisition, LLC, a Delaware limited liability
company

Fee owner of all other portions of Premises not described in Nos. 1-3 above




SCHEDULE 1A-1

--------------------------------------------------------------------------------



SCHEDULE 1B
TENANT ENTITIES


Residence

Tenant


Alterra Sterling House of Ocala
1500 S.E. 24th Road
Ocala, FL 34471
Marion County

Assisted Living Properties, Inc., a Kansas corporation


 

 



Alterra Sterling House of Ormond Beach
240 Interchange Blvd.
Ormond Beach, FL 32174
Volusia County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Clare Bridge of Fort Myers
13565 American Colony Blvd.
Fort Myers, FL 33912
Lee County;

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Jacksonville
10050 St. Augustine Road
Jacksonville, FL 32257
Duval County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Tampa
1513 West Fletcher Avenue
Tampa, FL 33612
Hillsborough County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Derby
1709 E. Walnut Grove
Derby, KS 67037
Sedgwick County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Wellington
500 N. Plum Street
Wellington, KS 67152MRB
Sumner County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Davison
432 East Clark Street
Davison, MI 48423
Genesee County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Grand Blanc
3130 Baldwin Road
Holly, MI 48442
Genesee County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Wynwood of Grand Blanc
5080 Baldwin Road

Holly, MI 48442
Genesee County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Delta
7323 Delta Commerce Drive
Lansing, MI 48917
Eaton County

ALS Leasing, Inc., a Delaware corporation



SCHEDULE 1B-1

--------------------------------------------------------------------------------


Residence

Tenant


Alterra Clare Bridge of Delta
7235 Delta Commerce Drive
Lansing, MI 48917
Eaton County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Troy
4900 Northfield Parkway
Troy, MI 48098
Oakland County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Wynwood of Troy
4850 Northfield Parkway
Troy, MI 48098
Oakland County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Farmington Hills
27950 Drake Road (I)
Farmington Hills, MI 48331
Oakland County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Farmington Hills
27900 Drake Road (II)
Farmington Hills, MI 48331
Oakland County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Wynwood of Meridian
5346 Marsh Road
Haslett, MI 48840
Ingham County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Utica
45959 North Pointe Boulevard
Utica, MI 48315
Macomb County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Faribault
935 Spring Road
Faribault, MN 55021
Rice County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Mankato
100 Teton Lane
Mankato, MN 56001
Blue Earth County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Sauk Rapids
1325 Summit Avenue North
Sauk Rapids, MN 56379
Benton County&

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Willmar
1501 19th Avenue SW
Willmar, MN 56201
Kandiyohi County

ALS Leasing, Inc., a Delaware corporation



SCHEDULE 1B-2

--------------------------------------------------------------------------------


Residence

Tenant


Alterra Sterling House of Winona
835 E. Belleview Street
Winona, MN 55987
Winona County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Charlotte
11240 Ballantyne Trace Court
Charlotte, NC 28277
Mecklenburg County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Wynwood of Charlotte
11230 Ballantyne Trace Court
Charlotte, NC 28277
Mecklenburg County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Wynwood of Greensboro
3896 N. Elm Street
Greensboro, NC 27455
Guilford County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Greensboro
3898 N. Elm Street
Greensboro, NC 27455
Guilford County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Wynwood of Manlius (Liberty Commons)
100 Flume Road
Manlius, NY 13104
Onandaga County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Marion
308 Barks Road East
Marion, OH 43302
Marion County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Barberton
487 Austin Drive
Barberton, OH 44203
Summit County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Englewood
350 Union Road
Englewood, OH 45322
Montgomery County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Bartlesville South
3737 SE Camelot Drive
Bartlesville, OK 74005
Washington County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Bethany
4101 N. Council Road
Bethany, OK 73008
Oklahoma County

Assisted Living Properties, Inc., a Kansas corporation



SCHEDULE 1B-3

--------------------------------------------------------------------------------


Residence

Tenant


Alterra Clare Bridge of Lower Makefield
600 Township Line Road
Yardley, PA 19067
Bucks County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Columbia
990 Columbia Avenue
Irmo, SC 29063
Richland County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Clare Bridge of Charleston
1010 Anna Knapp Blvd. Ext
Mt. Pleasant, SC 29464
Charleston County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Kerrville
725 Leslie Drive
Kerrville, TX 78028
Kerr County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Lancaster
2400 W. Pleasant Run Road
Lancaster, TX 75146
Dallas County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Whitby
5996 Whitby Road
San Antonio, TX 78240
Bexar County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Temple
3902 W. Adams Avenue
Temple, TX 76504
Bell County

Assisted Living Properties, Inc., a Kansas corporation

 

 



Alterra Sterling House of Kenosha
3109 12th Street
Kenosha, WI 53144
Kenosha County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Plymouth
112 S. River Blvd.

Plymouth, WI 53073
Sheboygan County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Brown Deer
4015 W. Woodale
Brown Deer, WI 53209
Milwaukee County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Manitowoc
5005 Vista Road
Manitowoc, WI 54220
Manitowoc County

ALS Leasing, Inc., a Delaware corporation



SCHEDULE 1B-4

--------------------------------------------------------------------------------


Residence

Tenant


Alterra Sterling House of Middleton
6916 Century Avenue
Middleton, WI 53562
Dane County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Neenah
2330 Bruce Street
Neenah, WI 54956
Winnebago County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Onalaska
949 Tenth Avenue North
Onalaska, WI 54650
La Cross County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Oshkosh
190 Lake Pointe Drive
Oshkosh, WI 54901
Winnebago County

ALS Leasing, Inc., a Delaware corporation

 

 



Alterra Sterling House of Sun Prairie
650 Broadway Drive
Sun Prairie, WI 53590
Dane County

ALS Leasing, Inc., a Delaware corporation



SCHEDULE 1B-5

--------------------------------------------------------------------------------






SCHEDULE 2

FACILITY INFORMATION: BUSINESS, BEDS, ETC.



Facility Number

Alterra Code

Facility

Facility Location

Business/Facility Type

No. of Beds or Living Units

 

 

 

 

 

 

1

404

Clare Bridge of Fort Myers at the Colony

13565 American Colony Blvd. Fort Myers, FL

assisted living/memory care

38

 

 

 

 

 

 

2

402

Clare Bridge of Tampa

1513 West Fletcher Avenue Tampa, FL

assisted living/memory care

38

 

 

 

 

 

 

3

201

Clare Bridge of Farmington Hills I

27950 Drake Road Farmington Hills, MI

assisted living/memory care

28

 

 

 

 

 

 

4

201

Clare Bridge of Farmington Hills II

27900 Drake Road Farmington Hills, MI

assisted living/memory care

32

 

 

 

 

 

 

5

202

Clare Bridge of Utica

45959 North Pointe Blvd. Utica, MI

assisted living/memory care

36

 

 

 

 

 

 

6

502

Clare Bridge of Lower Makefield

600 Township Line Road Yardley, PA

assisted living/memory care

48

 

 

 

 

 

 

7

827

Sterling House of Brown Deer

4015 West Woodale Brown Deer, WI

assisted living

15

 

 

 

 

 

 

8

809

Sterling House of Onalaska

949 10th Avenue North Onalaska, WI

assisted living

20

 

 

 

 

 

 

9



606

Wynwood of Manlius

100 Flume Road Manlius, NY

assisted living

80

 

 

 

 

 

 

10

804

Sterling House of Plymouth

112 South River Blvd. Plymouth, WI

assisted living

15

 

 

 

 

 

 

11

838

Sterling House of Faribault

935 Spring Road Faribault, MN

assisted living

20

 

 

 

 

 

 

12

829

Sterling House of Mankato

100 Teton Lane Mankato, MN

assisted living

20

 

 

 

 

 

 

13

849

Sterling House of Sauk Rapids

1325 Summit Avenue North Sauk Rapids, MN

assisted living

20

 

 

 

 

 

 

14

833

Sterling House of Winona

835 East Belleview Street Winona, MN

assisted living

20

 

 

 

 

 

 

15

826

Sterling House of Manitowoc

5005 Vista Road Manitowoc, WI

assisted living

20

 

 

 

 

 

 

16

824

Sterling House of Neenah

2330 Bruce Street Neenah, WI

assisted living

20

 

 

 

 

 

 

17

831

Sterling House of Oshkosh

190 Lake Pointe Drive Oshkosh, WI

assisted living

20

 

 

 

 

 

 

18

825

Sterling House of Sun Prairie

650 Broadway Drive Sun Prairie, WI

assisted living

20

 

 

 

 

 

 

19

837

Sterling House of Willmar

1501 19th Avenue South West Willmar, MN

assisted living

20

 

 

 

 

 

 

20

836

Sterling House of Middleton



6916 Century Avenue Middleton, WI

assisted living

20

 

 

 

 

 

 

25

450

Clare Bridge of Jacksonville

10050 Old Saint Augustine Rd. Jacksonville, FL

assisted living/memory care

38

 

 

 

 

 

 

28

205

Wynwood of Meridian

5346 Marsh Road Meridian, MI (Haslett)

assisted living

72

 

 

 

 

 

 

29

446

Sterling House of Ocala

1500 South East 24th Road Ocala, FL

assisted living

42

 

 

 

 

 

 

30

448

Sterling House of Ormond Beach

240 Interchange Blvd. Ormond Beach, FL

assisted living

42

 

 

 

 

 

 

31

1135

Sterling House of Marion

308 Barks Road East Marion, OH

assisted living

43

 

 

 

 

 

 



SCHEDULE 2-1

--------------------------------------------------------------------------------


32

1125

Sterling House of Barberton

487 Austin Drive Barberton, OH

assisted living

42

 

 

 

 

 

 

33

1129

Sterling House of Englewood

350 Union Road Englewood, OH

assisted living

42

 

 

 

 

 

 

34

840

Sterling House of Kenosha

3109 12th Street Kenosha, WI

assisted living

20

 

 

 

 

 

 

 

 

 

 

 

 

35

221

Sterling House of Davison

432 East Clark Street Davison, MI

assisted living

20

 

 

 

 

 

 

36

222

Clare Bridge of Delta

7235 Delta Commerce Drive Delta, MI (Lansing)

assisted living/memory care

38

 

 

 

 

 

 

37

240

Sterling House of Delta



7323 Delta Commerce Drive Delta, MI (Lansing)

assisted living

20

 

 

 

 

 

 

38

218

Clare Bridge of Troy

4900 Northfield Parkway Troy, MI

assisted living/memory care

52

 

 

 

 

 

 

39

237

Wynwood of Troy

4850 Northfield Parkway Troy, MI

assisted living

78

 

 

 

 

 

 

40

232

Clare Bridge of Grand Blanc

5130 Baldwin Road Holly, MI

assisted living

52

 

 

 

 

 

 

41

233

Wynwood of Grand Blanc

5080 Baldwin Road Holly, MI

assisted living

78

 

 

 

 

 

 

42

1704

Sterling House of Bethany

4101 North Council Road Bethany, OK

assisted living

26

 

 

 

 

 

 

43

1111

Sterling House of Derby

1709 East Walnut Grove Derby, KS

assisted living

26

 

 

 

 

 

 

44

1120

Sterling House of Wellington

500 North Plum Street Wellington, KS

assisted living

26

 

 

 

 

 

 

45

1703

Sterling House of Bartlesville South

3737 South East Camelot Dr. Bartlesville, OK

assisted living

33

 

 

 

 

 

 

46

1736

Sterling House of Lancaster

2400 West Pleasant Run Rd. Lancaster, TX

assisted living

37

 

 

 

 

 

 

47

1747

Sterling House of Temple

3902 West Adams Avenue Temple, TX

assisted living

42

 

 

 

 

 

 

48

1735

Sterling House of Kerrville

725 Leslie Drive Kerrville, TX

assisted living

37

 

 

 

 

 

 

49

1745

Sterling House of Whitby

5996 Whitby Road San Antonio, TX

assisted living

50


SCHEDULE 2-2

--------------------------------------------------------------------------------




SCHEDULE 3

EXCEPTIONS TO INSURANCE REQUIREMENTS

      Alterra has in place a liability insurance program through Commonwealth
Risk Services, Inc., a risk management organization, to provide $5 million of
aggregate liability coverage. The Commonwealth program is a claims made
insurance policy, including general liability and professional liability, which
was initially issued by Legion Indemnity Company, an A. M. Best A- insurance
company. Legion Indemnity Company utilizes the insurance profit center program
offered by Mutual Indemnity (Bermuda) Ltd. (initially A. M. Best A- rated),
which is a risk financing plan designed to control the underwriting, profit and
investment income from a insured's insurance policy. Both ratings were reduced
after the initial formation of the program. The fronting insurance carrier for
the program, Legion Indemnity Company (“Legion”), became subject to a
Conservation Order issued by the Illinois Department of Insurance that limits
Legion's ability to pay claims without court approval. Legion's current credit
rating is “E.”

      Pursuant to the insurance profit center program, Legion issued a policy to
Alterra for $5 million of aggregate coverage, subject to a $25,000 per
occurrence deductible and all claims paid by Legion to Alterra will reduce the
aggregate limit accordingly. Alterra paid the premium for the policy and also
posted cash collateral. Pursuant to its re-insurance agreement with Mutual
Indemnity (Bermuda) Ltd., Legion ceded the funds from Alterra to Mutual, which
will invest the funds until losses or other expenses are actually paid.
Favorable claims experience will result in dividends to Alterra. The policy is
an annual policy that expires on July 1, 2002, and the premium has been paid for
the period through July 1, 2002.

      As outlined above and set forth in the policy, this program does not
comply with the following particulars of Section 6 of the Master Lease:

      1.      The financial ratings of the insurers involved are below those
required.

      2.      The policy aggregate limit is $5,000,000, not $10,000,000.

      3.      The policy is written on a “claims made” basis as opposed to an
“occurrence” basis.

           In addition to these matters related to Alterra's general
liability/professional liability insurance program, the following matters may
not comply with the requirements of Section 6 of the Master Lease:


      1.      The deductible under Alterra's workers' compensation is $250,000,
which the Company considers to be commercially reasonable for the size of the
program.

      2.      Deductibles for Flood, Windstorm and Quake coverage are typically
2% of value with a $100,000 minimum. Lower deductibles for these forms of
coverage are generally not available in the market.



SCHEDULE 3-1

--------------------------------------------------------------------------------


      3.     Alterra has consistently inflated its property schedule of values
by 2% to 4% per year over initial construction or acquisition costs. These
scheduled amounts are believed generally to be adequate to cover the replacement
cost of an individual property but have not been recently verified as adequate
for every property. The Company intends to perform that analysis in conjunction
with its property insurance renewal of July 1, 2002.

      4.      The Company's current policies and typically practice in the
commercial insurance market generally do not permit delivery of replacement
policies 10 days prior to the expiration of a policy and it is unlikely that it
is feasible to deliver the renewal policy within 10 days of renewal, although
Alterra will use its commercially reasonable efforts to do so as soon thereafter
as is practicable.

      5.      Upon the expiration of the Company's current general liability
insurance program (effective July 1, 2002), the Company may defer implementing a
general liability insurance program until the earlier of the expiration of the
Forbearance Period (as defined in the Memorandum of Understanding), the filing
of a Conforming Bankruptcy Proceeding (as defined in the Memorandum of
Understanding) by the Company or the conversion of an involuntary petition to a
voluntary petition pursuant to Section 1(a)(iii) of the Memorandum of
Understanding (such date, the “Plan Commencement Date”). Upon the Plan
Commencement Date the Company shall have in effect a general liability insurance
program, which complies with the requirements of Section 6 of the Lease or a
rent-a-captive program with a carrier with an A- or better rating, or a fully
funded self-insurance program, in each case providing $5.0 million of aggregate
liability coverage.











SCHEDULE 3-2

--------------------------------------------------------------------------------









SCHEDULE 4

EXISTING FACILITIES EXEMPT FROM RADIUS RESTRICTION



Building Name

Address Line 1

City

State

Zip

Clare Bridge of Tempe

1610 East Guadalupe Road

Tempe

AZ

85283-3938

Clare Bridge of Oro Valley

10175 North Oracle Road

Oro Valley

AZ

85737-7647

Clare Bridge of Sun City West on Meeker

14001 West Meeker Boulevard

Sun City West

AZ

85375-5202

Sterling House of Chandler

2800 West Ray Road

Chandler

AZ

85224-3492

Sterling House of Mesa

6060 East Arbor Avenue

Mesa

AZ

85206-6049

Sterling House of Peoria

8989 West Greenbrian Drive

Peoria

AZ

85382-8157

Sterling House on East Speedway

8468 East Speedway Boulevard

Tucson

AZ

85710-1715

Clare Bridge of East Mesa

6145 East Arbor

Mesa

AZ

85206-

Clare Bridge of Peoria

9296 W. Union Hills Dr.

Peoria

AZ

85382-

Clare Bridge of Sun City West II

21739 North 151st Avenue

Sun City West

AZ

85375-

Wynwood of Tucson

3701 N. Swan Road

Tucson

AZ

85718-

Wynwood of the Palms

25585 Van Leuven Street

Loma Linda

CA

92354-2442

Clare Bridge of Corona

2005 Kellogg Avenue

Corona

CA

91719-

Clare Bridge Cottage of Bakersfield

3115 Brookside Drive

Bakersfield

CA

93311-

Sterling House of Bakersfield

3209 Brookside Drive

Bakersfield

CA

93311-

Wynwood of Harden Ranch

290 Regency Circle

Salinas

CA

93906-

Clare Bridge at Lake Park

3524 Lake Boulevard

Oceanside

CA

92056-4600

Clare Bridge of Fresno

7468 North Millbrook Avenue

Fresno

CA

93720-

Wynwood of Fresno

7442 North Millbrook Avenue

Fresno

CA

93720-

Wynwood of Brea

285 West Central

Brea

CA

92821-

Clare Bridge or Citrus Heights

7375 Stock Ranch Rd.

Citrus Heights

CA

95621-

Wynwood of Whittier

8101 South Painter

Whittier

CA

92653-

Wynwood at Palm Terrace

24962 Calle Aragon

Laguna Woods

CA

92653-

Villas at the Atrium

3350 30th Street

Boulder

CO

80301-5608

Wynwood at Canterbury Gardens II

1001 South Kingston

Aurora

CO

80012-3178

Wynwood-Villas at Canterbury Gardens

11265 East Mississippi Avenue

Aurora

CO

80012-3201

Wynwood at Ridge Point

3375 34th Street

Boulder

CO

80301-1987

Wynwood of Colorado Springs

2780 Vickers Drive

Colorado Springs

CO

80918-8903

Wynwood of Pueblo

4723 Surfwood Lane

Pueblo

CO

81005-4609

Clare Bridge Cottage of Fort Collins

1008 Rule Dr.

Fort Collins

CO

80525-6731

Clare Bridge of Highlands Ranch

9160 South University Boulevard

Highlands Ranch

CO

80126-5068

Clare Bridge of Louisville

282 McCaslin Boulevard

Louisville

CO

80027-2911



--------------------------------------------------------------------------------


Sterling House of Arvada

7720 Alison Street

Arvada

CO

80005-5024

Sterling House of Brighton

2215 East Egbert Street

Brighton

CO

80601-2590

Sterling House of Briargate

7560 Lexington Drive

Colorado Springs

CO

80920-4151

Sterling House of Broadmoor

615 Southpointe Court

Colorado Springs

CO

80906-3978

Sterling House of Fort Collins

1002 Rule Drive

Fort Collins

CO

80525-6731

Sterling House of Greeley

1999 West 38th Avenue

Greeley

CO

80634-3459

Sterling House of Littleton

8271 South Continental Divide Road

Littleton

CO

80127-3890

Sterling House of Longmont

2240 Pratt Street

Longmont

CO

80501-1497

Sterling House of Loveland

2895 North Empire

Loveland

CO

80538-5115

Clare Bridge of Colorado Springs

2850 N. Academy Blvd

Colorado Springs

CO

80917-

Clare Bridge of Denver

3790 W. Quincy Avenue

Dourer

CO

80224-

Clare Bridge of Glastonbury

1824 Manchester Road

Glastonbury

CT

06033-1832

Clare Bridge of Bradenton

6101 Pointe West Boulevard

Bradenton

FL

34209-5534

Clare Bridge of Tampa

1513 West Fletcher Avenue

Tampa

FL

33612-3315

Clare Bridge of Sarasota

8450 McIntosh Road

Sarasota

FL

34238-5675

Clare Bridge of Fort Myers at the Colony

13565 American Colony Boulevard

Fort Myers

FL

33912-5681

Wynwood at Palmer Ranch West

3749 Sarasota Square Boulevard

Sarasota

FL

34238-4595

Clare Bridge of Orlando

8015 Pin Oak Drive

Orlando

FL

32819-7108

Clare Bridge of Tallahassee

1980 Centre Pointe Boulevard

Tallahassee

FL

32308-4873

Wynwood of Orlando

8001 Pin Oak Drive

Orlando

FL

32819-7108

Clare Bridge of Brandon

1819 Providence fudge Boulevard

Brandon

FL

33511-1899

Clare Bridge of Oviedo

445 Alexandria Boulevard

Oviedo

FL

32765-5516

Sterling House of Oviedo II

395 Alafaya Woods Boulevard

Oviedo

FL

32765-7095

Sterling House of Oviedo I

355 Alafaya Woods Boulevard

Oviedo

FL

32765-7095

Sterling House of Blue Water Bay

1551 Merchants Way

Niceville

FL

32578-8821

Sterling House of Brandon

824 North Parsons Avenue

Brandon

FL

33510-3435

Sterling House of Cape Coral

1416 Country Club Boulevard

Cape Coral

FL

33990-2198

Sterling House of DeLand

1210 North Stone Street

DeLand

FL

32720-0915

Sterling House of Englewood (FL)

550 Rotonda Boulevard West

Rotonda West

FL

33947-2533

Sterling House of Fort Myers

14521 Lakewood Boulevard

Fort Myers

FL

33919-2829

Sterling House of Gainesville

4601 North West 53rd Avenue

Gainesville

FL

32606-4382

Sterling House of Merrimac

4455 Merrimac Avenue

Jacksonville

FL

32210-1814

Sterling House of Jacksonville

10875 Old Saint Augustine Road

Jacksonville

FL

32257-1091

Sterling House of Leesburg

700 South Lake Street

Leesburg

FL

34748-7321

Sterling House of LeHigh Acres

1251 Business Way

LeHigh Acres

FL

33936-6045

Sterling House of West Melbourne I

7300 Greenboro Drive

West Melbourne

FL

32904-1419

Sterling House of Ocala

1500 South East 24th Road

Ocala

FL

34471-6076

Sterling House of Ormond Beach

240 Interchange Boulevard

Ormond Beach

FL

32174-1835

Sterling House of Palm Coast

3 Club House Drive

Palm Coast

FL

32137-8138



--------------------------------------------------------------------------------


Clare Bridge of Jacksonville

10050 Old Saint Augustine Road

Jacksonville

FL

32257-6018

Clare Bridge of Gainesville

4607 North West 53rd Avenue

Gainesville

FL

32606-4357

Sterling House of Panama City

2575 Harrison Avenue

Panama City

FL

32405-4458

Sterling House of Pensacola

8700 University Parkway

Pensacola

FL

32514-4931

Sterling House of Port Orange

955 Village Trail Drive

Port Orange

FL

32127-8916

Sterling House of Port Charlotte

18440 Toledo Blade Boulevard

Port Charlotte

FL

33948-3339

Sterling House of Punte Gorda

250 Bal Harbor Boulevard

Punta Gorda

FL

33950-5294

Sterling House of Spring Hill

10440 Palmgren Lane

Spring Hill

FL

34608-7486

Sterling House of Stuart

3401 South East Aster Lane

Stuart

FL

34994-5533

Sterling House of Sun City

758 Cortaro Drive

Sun City Center

FL

33573-6803

Sterling House of Tallahassee

1780 Hermitage Boulevard

Tallahassee

FL

32308-7708

Sterling House of Tavares

2232 Dora Avenue

Tavares

FL

32778-5708

Sterling House of Tequesta I

205 Village Boulevard

Tequesta

FL

33469-2341

Sterling House of Tequesta II

211 Village Boulevard

Tequesta

FL

33469-2317

Sterling House of Venice

1200 Avenida del Circo

Venice

FL

34285-4141

Sterling House of Vero Beach

410 4th Court

Vero Beach

FL

32962-1814

Sterling House of West Melbourne II

7200 Greenboro Drive

West Melbourne

FL

32904-1424

Sterling House of Winter Haven

6110 Cypress Gardens Boulevard

Winter Haven

FL

33884-4130

Clare Bridge Cottage of Leesburg

710 South Lake Street

Leesburg

FL

34748-7316

Clare Bridge Cottage of Winter Haven

6120 Cypress Gardens Boulevard

Winter Haven

FL

33884-3180

Clare Bridge Cottage of Vero Beach

420 4th Court

Vero Beach

FL

32962-1812

Clare Bridge of Tequesta

223 Village Blvd.

Tequesta

FL

33469-2341

Villas of Tequesta

217 Village Blvd.

Tequesta

FL

33469-2341

Clare Bridge of West Melbourne

7199 Greenboro Drive

West Melbourne

FL

32904-1432

Clare Bridge of Cape Coral

911 Santa Barbara Boulevard

Cape Coral

FL

33991-2074

Wynwood of Boynton Beach West

3005 South Congress

Boynton Beach

FL

33426-

Wynwood of Boynton Beach East

1935 South Federal Highway

Boynton Beach

FL

33435-

Wynwood of Dunedin

880 Patricia Ave

Dunedin

FL

34698-

Wynwood at Palmer Ranch East

5111 Palmer Ranch

Sarasota

FL

34238-

Clare Bridge Cottage of Lakeland

605 Carpenters Way

Lakeland

FL

33809-3919

Clare Bridge Cottage of Savannah

11310 White Bluff Road

Savannah

GA

31419-1506

Clare Bridge at Vinings Place

4375 Beech Haven Trail South East

Smyrna

GA

30080-

Clare Bridge Decatur

475 Irvin Court

Decatur

GA

30030-

Clare Bridge of Sandy Springs

1262 Hightower Trail

Atlanta

GA

30350-

Wynwood of Sandy Springs

1260 Hightower Trail

Atlanta

GA

30350-

Wynwood at River Place

739 East Parkcenter Boulevard

Boise

ID

83706-6511

Villas at River Place

787 East Parkcenter Boulevard

Boise

ID

83706-

Wynwood at Twin Falls

1367 Locust Street North

Twin Falls

ID

83301-3477

Sterling House of Michigan City

1400 East Coolspring Avenue

Michigan City

IN

46380-7184



--------------------------------------------------------------------------------


Sterling House of Evansville

6521 Greendale Drive

Evansville

IN

47711-1740

Sterling House Valparaiso

2601 Valparaiso Street

Valparaiso

IN

46383-3175

Sterling House of South Bend

17441 State Road #23

South Bend

IN

46635-1742

Sterling House of Columbus (IN)

2564 Foxpointe Drive

Columbus

IN

47203-3219

Sterling House of Bloomington

3802 South Sare Road

Bloomington

N

47401-4889

Sterling House of Marion (IN)

2452 West Kem Road

Marion

IN

46952-9258

Sterling House of Kokomo

3025 West Sycamore Road

Kokomo

IN

46901-4080

Sterling House of Merrillville

8253 Virginia Street

Merrillville

IN

46410-6228

Sterling House of Portage

3444 Swanson Road

Portage

IN

46368-4980

Sterling House of Richmond

3700 South A Street

Richmond

IN

47374-7841

Sterling House of Muncie

1601 North Morrison Road

Muncie

IN

47304-5329

Sterling House of Jeffersonville

2715A Charlestown Pike

Jeffersonville

IN

47130-8163

Clare Bridge Cottage of Jeffersonville

2715B Charlestown Pike

Jeffersonville

IN

47130-8163

Clare Bridge Cotta of Michigan City

1300 East Coolspring Avenue

Michigan City

IN

46360-6256

Clare Bridge Cottage of Valparaiso

2501 Valparaiso Street

Valparaiso

IN

46383-

Clare Bridge Cottage of Muncie

1605 North Morrison Road

Muncie

IN

47304-5329

Sterling House of Abilene I

1100 North Vine Street

Abilene

KS

67410-4009

Sterling House of Abilene II

1102 North Vine Street

Abilene

KS

67410-4015

Sterling House of Arkansas City

402 Windsor Road

Arkansas City

KS

67005-3894

Sterling House of Asbury Village

3800 Asbury Drive

Coffeyville

KS

67337-9154

Sterling House of Augusta

1611 Fairway Drive

Augusta

KS

67010-2246

Sterling House of Derby

1709 East Walnut Grove

Derby

KS

67037-3555

Sterling House of Dodge City

2400 North 14th Avenue

Dodge City

KS

67801-2300

Sterling House of Emporia

1200 West 12th

Emporia

KS

66801-2557

Sterling House of Great Bend

1206 Patton Road

Great Bend

KS

67530-3190

Sterling House of Hays

1801 East 27th Street

Hays

KS

67601-2128

Sterling House of Junction City

1022 North Caroline Avenue

Junction City

KS

66441-5215

Sterling House of McPherson

1460 North Main Street

McPherson

KS

67460-1917

Sterling House of Salina

1200 East Kirwin Avenue

Salina

KS

67401-6333

Sterling House of Fairdale

2251 East Crawford

Salina

KS

67401-1317

Sterling House of Wellington

500 North Plum Street

Wellington

KS

67152-3574

Sterling House of Wichita

8600 East 21st Street

Wichita

KS

67206-2990

Sterling House of Woodland Terrace

1500 Terrace Avenue

Liberal

KS

67901-5702

Sterling House of Lawrence

3220 Peterson Road

Lawrence

KS

66049-1963

Sterling House of Leawood

12720 State Line Road

Leawood

KS

66209-1619

Sterling House of Lenexa I

8710 Caenen Lake Road

Lenexa

KS

66215-2069

Sterling House of Lenexa II

8740 Caenen Lake Road

Lenexa

KS

66215-2069

Sterling House of Olathe I

751 North Somerset Terrace

Olathe

KS

66062-5450



--------------------------------------------------------------------------------


Sterling House of Olathe II

791 North Somerset Terrace

Olathe

KS

66062-5450

Sterling House of Topeka

5820 South West Drury Lane

Topeka

KS

66604-2262

Clare Bridge of Wichita

9191 East 21st Street North

Wichita

KS

67206-2923

Sterling House of Parkwood Village

401 Rochester

Pratt

KS

67124-2990

Clare Bridge of Leawood

12724 State Line Road

Leawood

KS

66221-

Clare Bridge of Cottage Topeka

5800 SW Drury Lane

Topeka

KS

66604-2262

Clare Bridge of Overland Park

11000 Oakmont

Overland Park

KS

66210-

Clare Bridge Cottage of Valley Station

9300 Stonestreet Road

Louisville

KY

40272-2876

Sterling House of Valley Station

9302 Stonestreet Road

Louisville

KY

40727-2876

Clare Bridge of Farmington Hills I & II

27950 Drake Road

Farmington Hills

MI

48331-3133

Clare Bridge of Farmington Hills II

27900 Drake Road

Farmington Hills

MI

48331-3133

Clare Bridge of Utica

45959 North Pointe Boulevard

Utica

MI

48315-5803

Clare Bridge of Ann Arbor

750 West Eisenhower

Ann Arbor

MI

48103-5896

Clare Bridge of Meridian

5250 Marsh Road

Haslett

MI

48840-8621

Wynwood of Meridian

5346 Marsh Road

Haslett

MI

48840-8632

Wynwood of Northville

40405 Six Mile Road

Northville

MI

48167-2368

Wynwood of Utica

45969 North Pointe Boulevard

Utica

MI

48315-5603

Sterling House of Saginaw

2485 McCarty Road

Saginaw Township

MI

48603-2576

Sterling House of Bay City

734 North Pine Road

Bay City

MI

48708-9178

Sterling House of Westland

32111 Cherry HIM Road

Westland

MI

48186-5288

Sterling House of Monroe

1605 Fredericks Drive

Monroe

MI

48162-5111

Sterling House of Midland

4004 Waldo Avenue

Midland

MI

48642-6571

Clare Bridge of Troy

4900 Northfield Parkway

Troy

MI

48098-4435

Sterling House of Battle Creek

191 Lois Drive

Battle Creek

MI

49015-7933

Clare Bridge of Portage

3150 Old Centre Avenue

Portage

MI

49002-5812

Sterling House of Davison

432 East Clark Street

Davison

MI

48423-1821

Clare Bridge of Delta

7235 Delta Commerce Drive

Lansing

MI

48917-1067

Sterling House of Swartz Creek

8240 Miller Road

Swartz Creek

MI

48473-1360

Clare Bridge Cottage of Battle Creek

197 Lois Drive

Battle Creek

MI

49015-

Clare Bridge Cottage of Westland

32151 Cherry Hill Road

Westland

MI

48186-5288

Wynwood of Portage

3100 Old Centre Avenue

Portage

MI

49002-5812

Clare Bridge of Grand Blanc

5130 Baldwin Road

Holly

MI

48442-9306

Wynwood of Grand Blanc

5080 Baldwin Road

Holly

MI

48442-9306

Wynwood of Troy

4850 Northfield Parkway

Troy

MI

48098-4433

Clare Bridge Cottage of Monroe

1815 Fredericks Drive

Monroe

MI

48162-5111

Clare Bridge Cottage of Saginaw

2445 McCarty Road

Saginaw Township

MI

48603-2576

Sterling House of Delta

7323 Delta Commerce Drive

Lansing

MI

48917-1069

Clare Bridge Cottage of Bay City

720 North Pine Road

Bay City

MI

48708-9178

Clare Bridge Cottage of Midland

4012 Waldo Avenue

Midland

MI

48642-6571

Clare Bridge of Eagan

1365 Crestridge Lane

Eagan

MN

55123-1042



--------------------------------------------------------------------------------


Clare Bridge of North Oaks

300 Village Center Drive

North Oaks

MN

55127-3021

Clare Bridge of Plymouth

15855 22nd Avenue North

Plymouth

MN

55447-6452

Clare Bridge of Eden Prairie

7513 Mitchell Road

Eden Prairie

MN

55344-1950

Wynwood of Rochester

3035 Salem Meadows Drive South West

Rochester

MN

55902-

Clare Bridge Cottage of Owatonna

364 Cedardale Drive South East

Owatonna

MN

55060-4467

Sterling House of Mankato

100 Teton Lane

Mankato

MN

56001-4827

Sterling House of Winona

835 East Belleview Street

Winona

MN

55987-4502

Sterling House of Owatonna

334 Cedardale Drive South East

Owatonna

MN

55060-4467

Sterling House of Willmar

1501 19th Avenue South West

Willmar

MN

56201-4940

Sterling House of Faribault

935 Spring Road

Faribault

MN

55021-6975

Sterling House of Sauk Rapids

1325 Summit Avenue North

Sauk Rapids

MN

56379-2545

Clare Bridge Cottage of Coon Rapids

1770 113th Lane North West

Coon Rapids

MN

55433-3019

Sterling House of Blaine

1005 Paul Parkway

Blaine

MN

55434-3926

Sterling House of Inver Grove Heights

5891 Carmen Avenue

Inver Grove Heights

UN

55076-4414

Sterling House of West St. Paul

305 East Thompson Avenue

West Saint Paul

MN

55118-3239

Clare Bridge Cottage of West St. Paul

315 East Thompson Avenue

West Saint Paul

MN

55118-3239

Sterling House of Coon Rapids

11372 Robinson Drive

Coon Rapids

MN

55433-3776

Wynwood of Chapel Hill

2220 Farmington Drive

Chapel Hill

NC

27514-7843

Clare Bridge of Greensboro

3898 North Elm Street

Greensboro

NC

27455-2596

Clare Bridge of Cary

7870 Chapel Hill Road

Cary

NC

27513-5428

Clare Bridge of Charlotte

11240 Ballantyne Trace Court

Charlotte

NC

28277-2791

Wynwood of Charlotte

11230 Ballantyne Trace Court

Charlotte

NC

28277-2791

Clare Bridge of Winston-Salem

275 South Peace Haven Road

Winston Salem

NC

27104-4419

Clare Bridge of Wilmington

3501 Converse Drive

Wilmington

NC

28412-6179

Wynwood of Greensboro

3896 North Elm Street

Greensboro

NC

27455-2595

Clare Bridge of Asheville

4 Walden Ridge Drive

Asheville

NC

28803-8583

Clare Bridge of Chapel Hill

2230 Farmington Drive

Chapel Hill

NC

27514-7843

Sterling House of Rocky Mount

650 Goldrock Road

Rocky Mount

NC

27804-8804

Sterling House of New Bern

1336 South Glenburnie Road

New Bern

NC

28562-2624

Sterling House of Raleigh

1110 Falls River Avenue

Raleigh

NC

27614-7772

Sterling House of Goldsboro

1800 Berkeley Road

Goldsboro

NC

27534-3368

Sterling House of Greenville (NC)

2105 West Arlington Boulevard

Greenville

NC

27834-5744

Sterling House of Southern Pines

101 Brucewood Road

Southern Pines

NC

28387-5144

Sterling House of Hickory

910 29th Avenue North East

Hickory

NC

28601-1135

Sterling House of Shelby

1425 East Marion Street

Shelby

NC

28150-4947

Clare Bridge of Southern Pines

101-B Brucewood Road

Southern Pines

NC

28387-

Clare Bridge Cottage of Raleigh

1130 Falls River Ave.

Raleigh

NC

27614-7772

Clare Bridge of South Park

5326 Park Road

Charlotte

NC

28209-

Clare Bridge of Hamilton

1645 Whitehorse-Mercerville Road

Hamilton

NJ

08619-3821



--------------------------------------------------------------------------------


Clare Bridge of Westampton

480 West Woodlane Road

Westampton

NJ

08060-3828

Sterling House of Deptford I & II

1674 Delsea Drive

Deptford

NJ

08096-4117

Sterling House of Deptford II

1676 Delsea Drive

Deptford

NJ

08096-4117

Sterling House of Florence (NJ)

901 Broad Street

Florence

NJ

08518-2813

Clare Bridge of Galloway Township

42 West Jimmie Leeds Road

Absecon

NJ

08201-9401

Wynwood of Galloway Township

46 West Jimmie Leeds Road

Absecon

NJ

08201-9401

Clare Bridge Cottage of Williamstown

1648 South Black Horse Pike

Williamstown

NJ

08094-9247

Clare Bridge of Brick

1594 Route 88 West

Brick

NJ

08724-3036

Wynwood of Emerson

590 Old Hook Road

Emerson

NJ

07630-

Wynwood of Wayne

820 Hamburg Turnpike

Wayne

NJ

07470-

Wynwood of West Orange

520 Prospect Avenue

West Orange

NJ

07052-

Sterling House of Williamstown

1640 South Black Horse Pike

Williamstown

NJ

08094-9247

Wynwood of Sparks

2000 East Prater Way

Sparks

NV

89434-8943

Villas of Sparks

1900 East Prater Way

Sparks

NV

89434-8900

Clare Bridge of Tropicana

8880 West Tropicana Avenue

Las Vegas

NV

89147-6000

Clare Bridge of Sparks

2121 East Prater Way

Sparks

N V

89434-9622

Clare Bridge of Reno

3105 Plumas Street

Reno

NV

89509-

Clare Bridge of Niskayuna

2861 Troy-Schenectady Road

Niskayuna

NY

12309-1629

Clare Bridge of Williamsville

6076 Main Street

Amherst

NY

14221-6835

Clare Bridge of Perinton

159 Sullys Trail

Pittsford

NY

14534-4506

Wynwood of Kenmore

2971 Delaware Avenue

Kenmore

NY

14217-2353

Wynwood of Manlius

100 Flume Road

Manlius

NY

13104-2459

Wynwood of Niskayuna

1786 Union Street

Niskayuna

NY

12309-6901

Villas of Sherman Brook

99 Brookside Drive

Clinton

NY

13323-9561

Villas of Summerfield

100 Summerfield Village Lane

Syracuse

NY

13215-1945

Clare Bridge of Clifton Park

One Emma Lane

Clifton Park

NY

12065-3762

Clare Bridge of Greece

1 Treeline Drive

Rochester

NY

14612-3446

Sterling House of Ithaca

103 Bundy Road

Ithaca

NY

14830-9252

Sterling House of Greece

3 Treeline Drive

Rochester

NY

14612-3446

Clare Bridge of Orchard Park

101 Sterling Drive

Orchard Park

NY

14127-

Clare Bridge Cottage of Ithaca

101 Bundy Road

Ithaca

NY

14850-9052

Clare Bridge Cottage of Niagara

6751 Nash Road

North Tonawanda

NY

14120-

Sterling House of Niagara

6741 Nash Road

North Tonawanda

NY

14120-

Clare Bridge Cottage of Clinton

115 Brookside Drive

Clinton

NY

13323-3903

Sterling House of Saratoga Springs

390 Church Street

Saratoga

NY

12866-

Clare Bridge of Manlius

5125 Highbridge Street

Fayetteville

NY

13066-2413

Clare Bridge of Rockland County

582 Veterans Memorial Drive

Pearl River

NY

10965-

Sterling House of Alliance

1277 South Sawburg Road

Alliance

OH

44601-5750

Clare Bridge Cottage of Austintown

1420 South Canfield Niles Road

Austintown

OH

44515-4040



--------------------------------------------------------------------------------


Sterling House of Barberton

487 Austin Drive

Barberton

OH

44203-8641

Sterling House of Bowling Green (OH)

121 North Wintergarden Road

Bowling Green

OH

43402-2135

Sterling House of Canton

1119 Perry Drive North West

Canton

OH

44708-3374

Sterling House of Westerville

6377 Cooper Road

Columbus

OH

43231-7648

Sterling House of Englewood (OH)

350 Union Road

Englewood

OH

45322-2196

Sterling House of Fairfield

2357 Mack Road

Fairfield

OH

45014-4841

Sterling House of Findlay

725 Fox Run Road

Findlay

OH

45840-8403

Sterling House of Greenville (OH)

1401 North Broadway

Greenville

OH

45331-4300

Sterling House of Lancaster (OH)

241 Whittier Drive South

Lancaster

OH

43130-5717

Sterling House of Mansfield (OH)

1841 Middle Bellville

Mansfield

OH

44904-1798

Sterling House of Marion (OH)

308 Barks Road East

Marion

OH

43302-6500

Clare Bridge Cottage of Middletown

3712 Roosevelt Boulevard

Middletown

OH

45044-6515

Sterling House of Newark

331 Goosepond Road

Newark

OH

43055-3184

Sterling House of Piqua

1744 West High Street

Piqua

OH

45356-5001

Sterling House of Salem

1916 South Lincoln Avenue

Salem

OH

44460-4312

Sterling House of Springdale

11320 Springfield Pike

Springdale

OH

45246-5400

Sterling House of Springfield

3270 Middle Urbana Road

Springfield

OH

45502-9285

Sterling House of Troy

81 South Stanfield Road

Troy

OH

45373-2337

Sterling House of Urbana

609 East Water Street

Urbana

OH

43078-7100

Sterling House of Washington Township

8130 Miller Farm Lane

Dayton

OH

45458-

Sterling House of Youngstown

2300 Canfield Road

Youngstown

OH

44511-2922

Sterling House of BeaverCreek

3839 Indian Ripple Road

Beaver Creek

OH

45440-3410

Clare Bridge Cottage of New Philadelphia

716 Commercial Avenue South West

New Philadelphia

OH

44663-9367

Wynwood of Westlake

27569 Detroit Road

Westlake

OH

44145-

Sterling House of Ada

801 South Stadium Drive

Ada

OK

74620-8403

Sterling House of Bartlesville North

5420 South East Adams Boulevard

Bartlesville

OK

74006-8874

Sterling House of Bartlesville South

3737 South East Camelot Drive

Bartlesville

OK

74006-7586

Sterling House of Bethany

4101 North Council Road

Bethany

OK

73008-3108

Sterling House of Broken Arrow

4001 South Aspen Avenue

Broken Arrow

OK

74011-1465

Sterling House of Chickasha

801, Country Club Road

Chickasha

OK

73018-7282

Sterling House of Claremore

1605 North Highway 88

Claremore

OK

74017-4843

Sterling House of Duncan

915 West Plato Road

Duncan

OK

73533-3387

Sterling House of Durant

1500 North 19th

Durant

OK

74701-2152

Sterling House of Edmond

116 West Danforth

Edmond

OK

73003-5280

Sterling House of Enid

4613 West Willow Road

Enid

OK

73703-2738

Sterling House of Lawton

6302 South West Lee Boulevard

Lawton

OK

73505-9103

Sterling House of Weatherford (OK)

600 Gartrell Place

Weatherford

OK

73096-2074

Sterling House of Midwest City

615 West BlueRidge Drive

Midwest City

OK

73110-1201

Sterling House of Muskogee

3211 Chandler Road

Muskogee

OK

74403-4949



--------------------------------------------------------------------------------


Sterling House of Norman

1701 East Alameda Street

Norman

OK

73071-3076

Sterling House of Oklahoma City South

2500 South West 89th Street

Oklahoma City

OK

73159-6354

Sterling House of Oklahoma City North

2435 North West 122nd Street

Oklahoma City

OK

73120-8424

Sterling House of Oklahoma City West

7535 West Hefner Road

Oklahoma City

OK

73162-4462

Sterling House of Owasso

12807 East 86th Place North

Owasso

OK

74055-2530

Sterling House of Ponca City

1500 East Bradley Avenue

Ponca City

OK

74604-2517

Sterling House of Edmond Santa Fe

1500 North Santa Fe

Edmond

OK

73003-3639

Sterling House of Shawnee

3947 North Kickapoo

Shawnee

OK

74801-1699

Sterling House of Stillwater

1616 East McElroy Road

Stillwater

OK

74075-7318

Sterling House of Tulsa

6022 East 71st Street

Tulsa

OK

74136-6742

Sterling House of Tulsa South

8231 South Mingo Road

Tulsa

OK

74133-4523

Clare Bridge Cottage of SW Oklahoma City

10001 South May Avenue

Oklahoma City

OK

73159-6600

Clare Bridge of Oklahoma City

12401 Dorset Drive

Oklahoma City

OK

73120-9190

Villas of Albany

1560 Davidson Street South East

Albany

OR

97321-6700

Villas at Courtyard

1929 Grand Prairie Road South East

Albany

OR

97321-6700

Wynwood of Forest Grove

3110 19th Avenue

Forest Grove

OR

97116-2634

Wynwood of Mt. Hood

25200 South East Stark Street

Gresham

OR

97030-8300

Wynwood of Meridian Park

19200 South West 65th

Tualatin

OR

97062-8754

Wynwood of Rogue Valley

3033 Barnett Road

Medford

OR

97504-4324

Villas of McMinnville

775 North East 27th Street

McMinnville

OR

97128-2157

Wynwood of McMinnville

721 North East 27th Street

McMinnville

OR

97128-

Wynwood of Albany

2445 Southeast Geary Street

Albany

OR

97321-5962

Clare Bridge of Troutdale

1201 Cherry Park Road

Troutdale

OR

97701-

Clare Bridge of Salem

1355 Boone Road South East

Salem

OR

97306-1037

Clare Bridge of Beaverton

16655 NW Walker Road

Beaverton

OR

97006-4163

Clare Bridge of Bend

1099 NE Watt Way

Bend

OR

97701-

Wynwood of Northampton Manor

65 Newtown-Richboro Road

Richboro

PA

18954-1726

Clare Bridge of Lower Makefield

600 Township Line Road

Yardley

PA

19067-4200

Clare Bridge of Montgomery

1089 Horsham Road

North Wales

PA

19454-1513

Wynwood of Montgomery

1091 Horsham Road

North Vales

PA

19454-1513

Clare Bridge of East Hempfield

1870 Rohrerstown Road

Lancaster

PA

17601-

Wynwood of Adams

10 Adams Ridge Boulevard

Mars

PA

16046-3964

Clare Bridge of Cheswick

931 Route 910

Cheswick

PA

15024-4015

Clare Bridge of Murrysville

5300 Old William Penn Highway

Export

PA

15632-9354

Sterling House of Penn Hills

7151 Saltsburg Road

Penn Hills

PA

15235-2252

Sterling House of Chambersburg

745 Norland Avenue

Chambersburg

PA

17201-4211

Sterling House of Bristol

2022 Bath Road

Bristol

PA

19007-2107

Clare Bridge Cottage of Chambersburg

735 Norland Avenue

Chambersburg

PA

17201-42111

Clare Bridge of State College

610 West Whitehall Road

State College

PA

16801-4537



--------------------------------------------------------------------------------


Clare Bridge Cottage of Dublin

160 Elephant Road

Dublin

PA

18917-2202

Clare Bridge of Columbia

990 Columbia Avenue

Irmo

SC

29063-2854

Clare Bridge of Charleston

1010 Anna Knapp Boulevard Extension

Mount Pleasant

SC

29464-3134

Sterling House on Park Lane

251 Springtree Drive

Columbia

SC

29223-7901

Sterling House of Harbison

51 Woodcross Drive

Columbia

SC

29212-2350

Sterling House of Sumter

1180 Wilson Hall Road

Sumter

SC

29150-1738

Sterling House of Greenville (SC)

2010 Brushy Creek Road

Greer

SC

29650-2665

Sterling House of Greenwood (SC)

1408 Parkway Road

Greenwood

SC

29646-4043

Sterling House of Central

131 Vickery Drive

Central

SC

29630-8304

Sterling House of North Augusta

105 North Hills Drive

North Augusta

SC

29841-0102

Sterling House of Hilton Head

80 Main Street

Hilton Head Island

SC

29926-1647

Sterling House of Florence (SC)

3006 Hoffmeyer Road

Florence

SC

29501-7551

Clare Bridge Cottage of Florence

467 Sterling Drive

Florence

SC

29501-

Clare Bridge Cottage of Hilton Head

48 Main Street

Hilton Head

SC

29926-1647

Sterling House of Rock Hill

1920 Ebenezer Road

Rock Hill

SC

29732-1014

Sterling House of Clarksville

2183 Memorial Drive

Clarksville

TN

37043-4447

Sterling House of Maryville

511 Pearson Springs Road

Maryville

TN

37803-8205

Sterling House of Goodlettsville

2025 Caldwell Drive

Goodlettsville

TN

37072-3569

Sterling House of Columbia (TN)

5011 Trotwood Avenue

Columbia

TN

38401-5048

Clare Bridge Cottage of Murfreesboro

1464 New Lascassas Pike

Murfreesboro

TN

37130-1600

Sterling House of Lebanon

801 West Main Street

Lebanon

TN

37087-

Clare Bridge Collage of Goodlettsville

3001 Business Park Circle

Goodlettsville

TN

37072-3593

Clare Bridge Cottage of Lebanon

731 West Main Street

Lebanon

TN

37087-

Sterling House of Carrollton

1029 Seminole Trail

Carrollton

TX

75007-6275

Sterling House of Cedar Hill

602 East Beltline Road

Cedar Hill

TX

75104-2260

Sterling House of Corsicana

3329 West 7th Avenue

Corsicana

TX

75110-4876

Sterling House of DeSoto

747 West Pleasant Run Road

DeSoto

TX

75115-3838

Sterling House of Denton

2525 North Hinkle Drive

Denton

TX

76201-0763

Sterling House of Ennis

2500 Yorkstown Drive

Ennis

TX

75119-2199

Sterling House of Georgetown

2600 East University Avenue

Georgetown

TX

78626-6400

Sterling House of Kerrville

725 Leslie Drive

Kerrville

TX

78028-2591

Sterling House of Lancaster (TX)

2400 West Pleasant Run Road

Lancaster

TX

75146-1179

Sterling House of Lewisville

965 Gardenridge Road

Lewisville

TX

75067-2871

Sterling House of Mansfield (TX)

1771 Country Club Drive

Mansfield

TX

76063-6607

Sterling House of New Braunfels

2457 Loop 337

New Braunfels

TX

78130-8152

Sterling House of Watauga

5800 North Park Square

Watauga

TX

76148-2453

Sterling House of Palestine

101 Trinity Court

Palestine

TX

75801-6978

Sterling House of Paris

2410 Stillhouse Road

Paris

TX

75462-2065

Sterling House of Richland Hills

7520 A Glenview Drive

Richland Hills

TX

76180-8326



--------------------------------------------------------------------------------


Sterling House of Maltsberger

13303 Jones Maltsberger Road

San Antonio

TX

78247-3910

Sterling House of Whitby

5996 Whitby Road

San Antonio

TX

78240-6000

Sterling House of Nacogdoches

14595 Nacogdoches Road

San Antonio

TX

78247-1999

Sterling House of Temple

3902 West Adams Avenue

Temple

TX

76504-3500

Sterling House of Texarkana

4204 Moores Lane

Texarkana

TX

75503-2198

Sterling House of Tyler

3505 University

Tyler

TX

75701-6657

Sterling House of Waco

1700 Lakeshore Drive

Waco

TX

76708-3737

Sterling House of Waxahachie

2250 Brown Street

Waxahachie

TX

75165-5126

Sterling House of Weatherford (TX)

904 South Lamar Street

Weatherford

TX

76086-5169

Sterling House of Wichita Falls

918 Midwestern Parkway

Wichita Falls

TX

76302-2110

Clare Bridge Cottage of Richland Hills

7520 B Glenview Drive

Richland Hills

TX

76180-8349

Clare Bridge of Irving - Valley Ranch

8855 Valley Ranch Parkway

Irving

TX

75063-4802

Clare Bridge of Roanoke

1127 Persinger Road SW

Roanoke

VA

24015-

Wynwood of Columbia Edgewater

1625 George Washington Way

Richland

WA

99352-5711

Villas at Union Park

2010 South Union Avenue

Tacoma

WA

98405-1064

Clare Bridge of Olympia

420 Yauger Way South West

Olympia

WA

98502-8660

Clare Bridge of Everett

2015 Lake Heights Drive

Everett

WA

98208-6034

Clare Bridge of Puyallup

8811 176th Street East

Puyallup

WA

98375-9724

Wynwood of Yakima

4100 West Englewood Avenue

Yakima

WA

98908-2677

Wynwood of Allenmore

3615 South 23rd Street

Tacoma

WA

98405-1331

Clare Bridge of Spokane

5329 West Rifle Club Court

Spokane

WA

99208-9065

Clare Bridge of Silverdale

1501 North West Tower View Circle

Silverdale

WA

98383-8674

Clare Bridge of Lynnwood

18706 36th Avenue West

Lynnwood

WA

98037-

Clare Bridge of Middleton

6701 Stonefield Road

Middleton

WI

53562-3857

Clare Bridge of Brookfield

15100 West Capitol Drive

Brookfield

WI

53005-2605

Wynwood of Madison West

413 South Yellowstone Drive

Madison

WI

53719-1042

Wynwood of Brookfield

660 Woelfel Road

Brookfield

WI

53045-292 7

Clare Bridge of Kenosha

10108 74th Street

Kenosha

WI

53142-

Wynwood of Appleton

5800 Pennsylvania Avenue

Appleton

WI

54914-

Wynwood of Madison East

1601 Wheeler Road

Madison

WI

53704-7059

Wynwood of Kenosha

7377 88th Avenue

Kenosha

WI

53142-8204

Sterling House of Fond du Lac

1001 Primrose Lane

Fond du Lac

WI

54935-1800

Sterling House of Plymouth

112 South River Boulevard

Plymouth

WI

53073-2616

Sterling House of Onalaska

949 10th Avenue North

Onalaska

WI

54650-2165

Sterling House of Clintonville

76 W. Green Tree Road

Clintonville

WI

54929-1009

Sterling House of Kaukauna

548 Frances Street

Kaukauna

WI

54130-3500

Sterling House of New London

1706 Taubel Blvd.

New London

WI

54961-9192

Sterling House of Shawano

1377 Lincoln Street

Shawano

WI

54166-3424

Sterling House of Neenah

2330 Bruce Street

Neenah

WI

54956-4834



--------------------------------------------------------------------------------


Sterling House of Sun Prairie

650 Broadway Drive

Sun Prairie

WI

53590-1762

Sterling House of Manitowoc

5005 Vista Road

Manitowoc

WI

54220-9377

Sterling House of Brown Deer

4015 West Woodale

Brown Deer

WI

53209-1741

Sterling House of Sussex

W240 N6351 Maple Avenue

Sussex

WI

53089-

Sterling House of Oshkosh

190 Lake Pointe Drive

Oshkosh

WI

54904-7859

Sterling House of Middleton

6916 Century Avenue

Middleton

WI

53562-1732

Sterling House of Kenosha

3109 12th Street

Kenosha

WI

53144-2915

Clare Bridge Cottage of LaCrosse

3161 East Avenue South

Lacrosse

WI

54601-7228

Sterling House of Lacrosse

3141 East Avenue South

Lacrosse

WI

54601-7228



--------------------------------------------------------------------------------


SCHEDULE 5

EXCEPTIONS TO TENANT'S REPRESENTATIONS AND WARRANTIES


1.      SECTION 11(h) -Improvements defective; improvements noncompliant with
laws.
        None

2.      SECTION 11(i) - Improvements not properly zoned; noncompliance with
subdivision ordinances.
        None

3.      SECTION 11(j) and (k) – Hazardous Materials; Soil Conditions.



      At the time the Alterra Clare Bridge of Manlius facility was acquired (the
“Manlius Facility”) by Meditrust Acquisition Corporation III and leased to a
subsidiary of Guarantor, a Phase I Environmental Site Assessment and Limited
Sub-Surface Investigation Report dated April 30, 1997 was prepared with respect
to the property (the "Phase I Report"). Landlord has previously received a copy
of the Phase I Report.



      The Phase I Report indicates the presence of a gasoline additive and two
degradation products from dry cleaning and other solvents in the ground water at
the Manlius Facility, which at the time of the Phase I Report exceeded ground
water standards. Two (2) gasoline stations located near the Manlius Facility,
located on the north side of Flume Road, have reported spills and are registered
in the Leaking Underground Storage Tank program with the State of New York. An
analysis of the ground water hydrology shows that the ground water appears to
flow in a southerly direction across and under Flume Road onto the northern
perimeter of the Manlius Facility and then migrates towards Limestone Creek.
While there were no on-site sources of contamination, a single on-site spill of
hydraulic oil from construction equipment had previously occurred and had been
reported to the state authorities. The Phase I Report concluded that this
on-site spill was not associated with the ground water contamination.



      Meditrust obtained a legal opinion regarding environmental risks
associated with this property from Nixon, Hargrave, Devans & Doyle LLP in April,
1997, which opinion concluded that the likelihood of claims being asserted
against a subsequent property owner where the property is not the source of the
releases and the property has been passively contaminated, is remote. A copy of
this opinion was provided for informational purposes to Landlord.



4.      SECTION 11 (l) and (m) – Governmental Matters; Lawsuits.

      (a)        The Manlius Facility is not licensed under the laws of the
State of New York because Guarantor has not been the provider of any services at
the Facility that were required to be licensed under the New York regulatory
system. The Manlius Facility provides hotel-type services to the residents, such
as meals and laundry. Health care-type services such as assistance with bathing,
grooming and medication administration are currently provided to the residents
through independently licensed home health care providers. To the extent a
resident needs or desires services (i.e., nursing services, home health aid
services, personal care services and other related services), these services are
currenty provided directly to the resident by an independently licensed operator
known as a Licensed Home Care Services Agency ("LHCSA"). The residents contract
directly with the LHCSA. At the facility, a resident can enroll with ALS Home
Care, Inc., which is a wholly owned subsidiary of Guarantor and a LHCSA, or with
any other LHSCA unaffiliated with Guarantor of the resident's choosing. Some
residents, who do not need health care services, do not enroll with any LHCSA.




--------------------------------------------------------------------------------





      The New York Department of Health ("DOH") recently took the position that
Guarantor's facility needs to obtain Enriched Housing Program ("EHP") licenses,
instead of having residents enroll directly with LHCSA's for Home Care Services.
If the DOH were to prevail, Guarantor would need to obtain an EHP license for
the Manlius Facility. If the Manlius Facility is required to obtain an EHP
license, the Manlius Facility will be required to discharge any resident that
declines to follow a prescribed treatment program and must discharge residents
involuntarily if a resident falls into this category. In addition, EHP license
holders must deny admission to any new resident who is in need of assistance to
walk, is deemed to be in need of continual supervision or who is chronically
bedfast. Residents who have a limited degree of cognitive impairment also would
have to be discharged regardless of their attending physician's, legal
guardian's or family members' desires.



      Guarantor strongly protested DOH's position and filed a lawsuit on
December 28, 2001 asking the court to grant relief from this newly imposed
requirement. The trial was originally scheduled for March 22, 2002, but deferred
for a hearing on procedural matters and no opinion has yet been rendered.
Guarantor has provided Landlord with a white paper prepared for Guarantor in
connection with the DOH lawsuit and a copy of the petition filed by Guarantor.

      b.     Miscellaneous Litigation – the attached spreadsheet identifies
additional pending or threatened litigation associated with the Facilities
identified therein.


      5.       SECTION 11 (o) – Meditrust Defaults.



      Tenants and Guarantor failed to comply with the financial covenants set
forth in the Meditrust Leases. It is also likely there was noncompliance with
certain provisions of the lease arising from Guarantor's inability to pay its
debts generally as they became due. In addition, the operation of the
representations and warranties of the Meditrust Leases contained a continuing
concept whereby the Tenant was deemed to be re-making the representations and
warranties on a continual basis, and the effect of this provision may have
resulted in other technical defaults, although Tenant did not receive any notice
of such defaults from Meditrust.




--------------------------------------------------------------------------------





Residence

State

Resident Name

Date of Incident

Category

Type

Status

Est. Loss

Est. Fees

Est. Total Loss

Actual Loss























Clare Bridge of Fort Myers at the Colony

FL

Beck, Russell

9/21/99 - 11/15/99

Resident Litigation

Death

Complaint

$10,000

$25,000

$35,000

$0

Clare Bridge of Ft. Myers at the Colony

FL

Whitehill, Caroline B.

4/26/00 - current

Resident Litigation

Other

Complaint

$11,000

$30,000

$41,000

$0

Clare Bridge of Jacksonville

FL

Saylor, Clare

Resident

Litigation

Complaint

$0

$10,000

$10,000

$0

Clare Bridge of Tampa

FL

Caprio, Michael

11/27/00

Resident Litigation

Assault

Complaint

$30,000

$30,000

$60,000

$0

Clare Bridge of Tampa

FL

Frazier, Betty

2/15/01

Other



Other

$1,000

$0

$1,000

$0

Clare Bridge of Tampa

FL

Martin, Doris

2/28/01-3/28/01

Resident Litigation

Abuse

Complaint

$150,000

$25,000

$175,000



Wynwood of Grand Blanc

MI

Kolderman, Helen

2/26/01

Resident Litigation

Slip & Fall

Complaint

$250,000

$12,000

$262,000

$0

Wynwood of Grand Blanc

MI

Sefa, Lillian

2/22/00 - 4/12/01

Potential Resident Litigation

Slip & Fall

Attorney Demand Letter

$26,000

$10,000

$36,000

$0

Wynwood of Grand Blanc

MI

Taylor, Dorothy

2/25/00

Resident Litigation

Other

Complaint

$750,000

$50,000

$800,000

$0

Clare Bridge of Lower Makefield

PA

Neff, William

9/7/00

Potential Resident Litigation

Slip & Fall/Death

Records Request

$10,000

$10,000

$20,000

$0

Clare Bridge of Lower Makefield

PA

Paglione, Daniel

1/28/00

Potential Resident Litigation

Death

Atty Demand Letter

$75,000

$30,000

$105,000

$0

Clare Bridge of Lower Makefield

PA

Roberts, Thelma

8/26/97

Resident Litigation

Slip & Fall

Discovery

$100,000

$65,000

$165,000

$0

Sterling House of Lancaster

TX

Marshall, Leon

7/27/99

Resident Litigation

Medication Management Issues

Complaint

$25,000

$25,000

$50,000

$0

Sterling House of Middleton

WI

Farr, Clara

12/22/97

Resident Litigation

Elopement

Appeal

$35,000

$100,000

$135,000

$0



--------------------------------------------------------------------------------


 

Residence

Actual Fees

Actual Fees

Actual Total Loss

Comments

Division













Clare Bridge of Fort Myers at the Colony

$790

$790

$790

Suit alleges neglect and abuse leading to pneumonia and death.

Florida

Clare Bridge of Ft. Myers at the Colony

$0

$0

$0

Alleges negligence claim - overall care issues.

Florida

Clare Bridge of Jacksonville

$0

$0

$0



Florida

Clare Bridge of Tampa

$0

$0

$0

After hearing shouting, res and another res were found wrestling with a mop face
to face Claims other res hit him with mop handle Other res denies it . Complaint
served 10/18/01. Sent to AM and LM.

Florida

Clare Bridge of Tampa

$0

$0

$0

Letter from atty received 11/7/01 asking for name of insurance co. Sent to
Liberty on 11/15/01.

Florida

Clare Bridge of Tampa





$0

Alleges overall negligent care.

Florida

Wynwood of Grand Blanc

$0

$0

$0

Res allegedly dropped by caregiver causing fracture of the right tibia and
fibula.

Upper Midwest

Wynwood of Grand Blanc

$0

$0

$0

Falls on 2/22/00, 3/28/00, 7/31/00, 4/12/01

Upper Midwest

Wynwood of Grand Blanc

$936

$936

$936

Resident discharged to hospital due to the resident excoriation, redness, noted
bleeding Right buttocks revealed eschar 55 cm x 2 cm Notice of Intent to File
Claim. Complaint filed 6/28/01.

Upper Midwest

Clare Bridge of Lower Makefield

$0

$0

$0

Large bruise noted on left side and left back Criminal investigation being
conducted. Records request 6/4/01.

Northeast

Clare Bridge of Lower Makefield

$10,684

$10,684

$10,684

Res alleges neglect and mistreatment Res Dir is confident they didn't do
anything wrong

Northeast

Clare Bridge of Lower Makefield

$40,471

$40,471

$40,471

Claimant lost balance and fell hitting her chin landing on rt arm; in the
process of taking depositions;plaintiff has no liability expert

Northeast

Sterling House of Lancaster

$649

$649

$649

Claimant alleges receiving too much Dilantin due to transcription error by nurse
Investigation by facility. Complaint served on 8/8/01.

Central

Sterling House of Middleton

$77,442

$77,442

$77,442

Resident with memory impairment walked out of facility barefoot in snow and had
frostbite Per state investigation, the door she exited is used by employees to
smoke and the alarm was bypassed because of this Trial set for 2/5/01Court
ordered mediatio

Upper Midwest